Exhibit 10.24



STOCK PURCHASE AGREEMENT





THIS STOCK PURCHASE AGREEMENT (the "Agreement") dated as of the 8th day of May
2001, is entered into by and among NEXIQ Technologies, Inc., ("NEXIQ") a New
Hampshire corporation (NEXIQ shall also be referred to as the "Buyer"), and
Motorola, Inc. ("Motorola"), a Delaware corporation with an address of 6501
William Cannon Drive, West Austin, TX 78735; James C. Griffin, Jr. ("Griffin")
who resides at 4702 Chandler Ct., Iowa City, IA 52245, Robert Hering ("Hering")
who resides at 918 Bluffwood Drive, Iowa City, IA 52245; Dan Marquardt
("Marquardt") who resides at 2020 Diamond Ridge Road SE, Cedar Rapids, Iowa
52403; Hass Machlab ("Machlab") who resides at 2680 Glenn Hollow Court,
Coralville, IA 52241; William J. Callahan ("Callahan") who resides at 620
Northwood Street, Iowa City, IA 52245; Ronald E. Stahlberg ("Stahlberg") who
resides at 1616 5th St., #2, Coralville, IA 2241; Gregory A. Dils ("Dils") who
resides at 352 Oriole Court, Tiffin, IA 52340; Mark G. Brown ("Brown") who
resides at 1914 Bristol Drive, Iowa City, Iowa 52245; and J. Jay Lash ("Lash")
who resides at 905 East 4th Street, Vinton, IA 52349 (Motorola, Griffin, Hering,
Marquardt, Machlab, Callahan, Stahlberg, Dils, Brown and Lash are each a
"Seller" and collectively referred to as the "Sellers"), and Diversified
Software Industries, Inc. (the "Company"), an Iowa corporation.

RECITALS

WHEREAS, the Sellers collectively own all of the issued and outstanding shares
of every class of the stock of the Company in such respective shares as
described on Exhibit A.

WHEREAS, the Sellers desire to sell and the Buyer desires to purchase, on the
terms and conditions set forth below, all of the issued and outstanding shares
of every class of the stock of the Company.

WHEREAS, the parties intend that the stock-for-stock transaction contemplated
hereby would be a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the "Code").

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto, intending to be legally bound, agree as
follows:



1. DEFINITIONS.

Unless the context otherwise requires, the following terms shall have the
following meanings in this Agreement, the Exhibits and Disclosure Schedules
hereto, and such definitions shall be equally applicable to both the singular
and plural forms of any of the terms herein defined:

1.1 "Affiliate" shall mean any Person which directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, another Person. The term "control" means the possession, directly or
indirectly, of more than fifty percent (50%) of the voting interests of the
Person.

--------------------------------------------------------------------------------

1.2 "Best Efforts" shall mean the efforts that a prudent Person desirous of
achieving the result would use in similar circumstances to ensure that such
result is achieved as expeditiously as possible.

1.3 "Business Day" shall mean any day other than a Saturday, Sunday or other day
on which banks in Manchester, New Hampshire are required by law to close or are
permitted to close.

1.4 "Buyer" shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

1.5 "Claims" shall mean all liabilities, demands, claims, actions or causes of
action, regulatory, legislative or judicial proceedings or investigations,
assessments, levies, losses, fines, penalties, damages, costs and expenses,
including, without limitation, reasonable attorneys', accountants',
investigators', and experts' fees and expenses, sustained or incurred in
connection with the defense or investigation of any such Claim.

1.6 "Closing" shall have the meaning provided therefor in Section 2.3.

1.7 "EBITDA" shall mean earnings before interest, taxes, depreciation and
amortization.

1.8 "Fraud" shall mean a false representation of a matter of fact which is
intended to deceive another person and does so.

1.9 "GAAP" shall mean generally accepted United States accounting principles,
applied on a basis consistent with the basis on which the Company's Financial
Statements and the other financial materials and statements described in Section
4.17 were prepared.

1.10 "Knowledge." The phrase "to the Buyer's knowledge" and phrases with similar
language or effect shall mean the actual knowledge of a member of the Board of
Directors of the Buyer or an executive officer of the Buyer. The phrases "to
Seller's knowledge," "known by the Sellers" and phrases with similar language or
effect shall mean the actual knowledge of any of the Sellers. The phrases "to
Company's knowledge," "known by the Company" and phrases with similar language
or effect shall mean the actual knowledge of a member of the Company's Board of
Directors or an executive officer of the Company.

1.11 "Material Adverse Effect" means any change, circumstance, or effect that,
individually or in the aggregate with all other changes, circumstances or
effects, is or is reasonably likely to be materially adverse to (a) the
properties, business, operations, profits or condition (financial or otherwise)
of the party and its Subsidiaries taken as a whole, (b) the ability of the party
or any Subsidiary to perform its obligations under this Agreement or any of the
other transaction documents contemplated hereby, or (c) the legality, validity
or enforceability of any party's material obligations under this Agreement or
any of the other transaction documents contemplated hereby.



2

--------------------------------------------------------------------------------

1.12 "NEXIQ Shares" shall mean the common stock, $.01 par value, of the Buyer.

1.13 "Person" shall mean an individual, a partnership, corporation, limited
liability company, limited liability partnership, trust or unincorporated
organization, and a government or agency or authority or political subdivision
thereof.

1.14 "Registerable Securities" shall mean (i) NEXIQ Shares held by a Seller
after giving effect to the transactions contemplated by this Agreement; and
(ii) NEXIQ Shares issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, any
securities described in clause (i) or this clause (ii) of this definition.
Notwithstanding the foregoing, Registerable Securities shall not include any
securities sold by a Seller to the public either pursuant to a registration
statement or Rule 144.

1.15 "Securities Act" shall mean the Securities Act of 1933, as amended, or any
successor law, and regulations and rules issued pursuant to that Act or
successor law.

1.16 "Securities Exchange Act" shall mean the Securities Exchange Act of 1934,
as amended, or any successor law, and regulations and rules issued pursuant to
that Act or successor law.

1.17 "Sellers" shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

1.18 "Shares" shall have the meaning assigned to such term in Section 2.1 of
this Agreement.

1.19 "Subsidiary" shall mean, with respect to any Person (the "Owner"), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation's or other Person's board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the Owner or one or more of its Subsidiaries.

1.20 "Taxes" shall mean any tax (including any income tax, capital gains tax,
value-added tax, sales tax, property tax, gift tax, employment tax, payroll tax
or estate tax), levy, assessment, tariff, duty (including any customs duty),
deficiency, or other fee, and any related charge or amount (including any fine,
penalty, interest, or addition to tax), imposed, assessed, or collected by or
under the authority of any federal, state, local, municipal foreign or other
governmental or quasi-governmental authority or payable pursuant to any
tax-sharing agreement or any other contract relating to the sharing or payment
of any such tax, levy, assessment, tariff, duty, deficiency, or fee.

1.21 "Tax Return" shall mean a report, return or other information required to
be supplied to or filed with a governmental entity with respect to any Taxes.



3

--------------------------------------------------------------------------------

2. EXCHANGE OF SHARES; CLOSING.

2.1 Exchange of Shares. Subject to the terms and conditions of this Agreement,
at the Closing the Sellers will transfer and assign to the Buyer, and the Buyer
will receive from the Sellers, the Three Million Three Hundred Forty Thousand
Two Hundred Eight (3,340,208) shares of the Company's no par value common stock
described on Exhibit A (the "Shares") in exchange for One Million Seven Hundred
Fourteen Thousand Two Hundred Eighty-Five (1,714,285) NEXIQ Shares (the
"Purchase Price"). The Purchase Price Shall be allocated among the Sellers as
described in Exhibit B.

2.2 Tax Structure of the Transaction. It is contemplated that the purchase of
the Shares would be structured as a tax-free stock-for-stock reorganization
under Section 368(a)(1)(B) of the Code.

2.3 The Closing.

The closing of the sale and purchase of the Shares under this Agreement (the
"Closing") shall take place at 10:00 a.m. Eastern Time on May 8, 2001 via
teleconference and facsimile machine (with counterparts of original executed
documents sent via overnight mail), or at such other time, date or place as may
be mutually agreeable to the Sellers and the Buyer (the "Closing Date").
Immediately following the Closing, via overnight mail, the Sellers shall deliver
to the Buyer the share certificates of the Company representing the Shares, duly
executed for transfer to the Buyer (or accompanied by duly executed stock
transfer powers). Within ten (10) business days after the Closing, the Buyer (or
its agent for the transfer and issuance of stock) shall deliver to the Sellers
NEXIQ share certificates for the number of NEXIQ Shares representing in total
the Purchase Price. If, at the Closing, any of the conditions specified in
Section 8 shall not have been fulfilled, the Buyer shall, at its election, be
relieved of all of its obligations under this Agreement and will thereby waive
all other rights it may have by reason of such failure or such non-fulfillment.
If, at the Closing, any of the conditions specified in Section 9 shall not have
been fulfilled, the Sellers shall, at their election, be relieved of all
obligations under this Agreement, and will thereby waive all other rights they
may have by reason of such failure or such non-fulfillment.

3. NEXIQ SHARES.



3.1 Transfer Restrictions. The NEXIQ Shares delivered to the Sellers shall bear
a legend restricting the transfer of such shares in accordance with this
Agreement and federal and state securities laws as follows:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY OTHER SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT (I) UPON EFFECTIVE REGISTRATION OF THE SECURITIES
UNDER THE ACT AND OTHER APPLICABLE SECURITIES LAWS COVERING SUCH SECURITIES, OR
(II) UPON ACCEPTANCE BY THE



4

--------------------------------------------------------------------------------

COMPANY OF AN OPINION OF COUNSEL IN SUCH FORM AND BY SUCH COUNSEL, OR OTHER
DOCUMENTATION, AS IS SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT
SUCH REGISTRATION IS NOT REQUIRED.

3.2 Demand Registrations.

3.2.1 At any time after twelve (12) months from the date of this Agreement, one
or more Sellers holding at least fifty percent (50%) of the Registrable
Securities may request the Buyer to register under the Securities Act all or any
portion of the Registrable Securities held by such requesting Sellers in the
manner specified in such request, and upon receipt of such request the Buyer
shall promptly deliver notice of such request to all Sellers holding Registrable
Securities who shall then have thirty (30) days to notify the Buyer in writing
of their desire to be included in such registration. The Buyer will use its best
efforts to expeditiously effect the registration of all Registrable Securities
whose Sellers request participation in such registration under the Securities
Act, but only to the extent provided for in the following provisions of this
Agreement; provided, however, that the Buyer shall not be required to effect
registration pursuant to a request under this Section 3.2 more than one (1) time
for the Sellers of the Registrable Securities as a group, and may register the
Registrable Securities on Form S-3 under the Securities Act, if available.
Notwithstanding anything to the contrary contained herein, the right to demand
registration under this Section 3.2 shall terminate after the effective date of
a registration statement filed by the Buyer covering a firm commitment for an
underwritten public offering in which the Sellers shall have been entitled to
join and in which there shall have been effectively registered all Registrable
Securities as to which registration shall have been requested.

3.2.2 Whenever a requested registration pursuant to Section 3.2.1 above is for
an underwritten offering, only Registrable Securities which are to be included
in the underwriting may be included in the registration, and, if the managing
underwriter of such offering determines in good faith that the number of
Registrable Securities so included which are to be sold by the Sellers of the
Registrable Securities should be limited due to market conditions and/or the
necessity of including in such underwriting or registration securities to be
sold for the account of the Buyer, then the Buyer may reduce the number of
securities to be included in such offering to a number deemed satisfactory by
the managing underwriter, provided that the securities to be excluded shall be
determined in the following order of priority: first; securities held by persons
participating in such offering not having contractual, incidental or "piggyback"
registration rights; and second, securities held by any person having
contractual, incidental or "piggyback" registration rights subordinated and
junior to the rights of the sellers of Registrable Securities; and third,
securities held by any Seller participating in such registration pursuant to the
exercise of demand registration rights pursuant to Section 3.2.1 above, as
determined on a pro rata basis. Notwithstanding the foregoing, in the event that
the underwriter or underwriters cut back the number of Registrable Securities
required to be included by the Sellers in such demand registration by more than
fifty percent (50%), then such registration will not be deemed to be a demand
registration for purposes of this Section 3.2. Whenever a requested registration
pursuant to Section 3.2.1 above is for an underwritten public offering, the
Sellers of at least a majority of the Registrable Securities as to which
registration has been requested may designate the managing underwriter(s) of
such offering.

5

--------------------------------------------------------------------------------

3.2.3 If at the time of any request to register Registrable Securities pursuant
to Section 3.2.1 above the Buyer is preparing or within thirty (30) days
thereafter commences to prepare a registration statement for a public offering
(other than a registration effected solely to implement an employee benefit
plan, a reorganization or merger or acquisition, or a transaction to which Rule
145 of the Commission is applicable) which in fact is filed and becomes
effective within ninety (90) days after the request, or is engaged in any
activity which, in the good faith determination of the Buyer's board of
directors, would be adversely affected by the requested registration to the
material detriment of the Buyer, then the Buyer may at its option direct that
such request be delayed for a period not in excess of four (4) months from the
effective date of such offering or the date of commencement of such other
activity, as the case may be, such right to delay a request to be exercised by
the Buyer not more than once in any one (1) year period. Nothing in this Section
3.2.3 shall preclude a seller of Registrable Securities from enjoying
registration rights which it might otherwise possess under Section 3.3 hereof.



3.3 Piggyback Registrations. If the Buyer at any time proposes to register any
of its securities under the Securities Act (including pursuant to a demand of
any stockholder of the Buyer exercising registration rights) for sale to the
public (except with respect to registration statements on Form S-4 or S-8 or
another form not available for registering the Registrable Securities for sale
to the public), each such time it will give written notice to all Sellers. Upon
the written request of any of such Sellers of the Registrable Securities given
within twenty (20) days after receipt by such Sellers of such notice, the Buyer
will, subject to the limits contained in this Section 3.3, use its best efforts
to cause all such Registrable Securities of said requesting Sellers to be
registered under the Securities Act and qualified for sale under any state blue
sky law, all to the extent requisite to permit such sale or other disposition by
such Seller; provided, however, that if the Buyer is advised in writing in good
faith by any managing underwriter of the Buyer's securities being offered in a
public offering pursuant to such registration statement that the amount to be
sold by sellers other than the Buyer (collectively, "Selling Stockholders") is
greater than the amount which can be offered without adversely affecting the
offering, the Buyer may reduce the amount offered for the accounts of Selling
Stockholders (including sellers of shares of Registrable Securities) pursuant to
a contractual, incidental "piggy back" right to include such securities in a
registration statement to a number deemed satisfactory by such managing
underwriter; provided further, that no reduction shall be made in the amount of
Registrable Securities offered for the accounts of the Sellers unless such
reduction is imposed pro rata with respect to (i) all securities whose sellers
have a contractual, incidental "piggy back" right to include such securities in
the registration statement as to which inclusion has been requested pursuant to
such right and (ii) any executive officer of the Buyer; and provided further,
that there is first excluded from such registration statement all shares of
Common Stock sought to be included therein by (x) any seller thereof, other than
any executive officer of the Buyer, not having any such contractual, incidental
or "piggyback" registration rights and (y) any seller thereof having
contractual, incidental registration rights subordinated and junior to the
rights of the Sellers.

6

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions, the Buyer may withdraw any
registration statement referred to in this Section 3.3 without thereby incurring
any liability to the Sellers.

3.4 Registration Procedures. If and whenever the Buyer is required by the
provisions of this Agreement to use its best efforts to effect the registration
of any of its securities under the Securities Act, the Buyer will, as
expeditiously as possible:

3.4.1 prepare and file with the SEC a registration statement with respect to
such securities and use its best efforts to cause such registration statement to
become and remain effective; provided, however, that notwithstanding any other
provision of this Agreement, the Buyer shall not in any event be required to use
its best efforts to maintain the effectiveness of any such registration
statement for a period in excess of six (6) months;

3.4.2 prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such registration statement whenever
the Seller or Sellers of such securities shall desire to sell or otherwise
dispose of the same, but only to the extent provided in this Agreement;

3.4.3 furnish to each Seller such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as such Seller may reasonably request in order to
facilitate the public sale or other disposition of the securities owned by such
Seller;

3.4.4 use every reasonable effort to register or qualify the securities covered
by such registration statement under such other securities or state "blue sky"
laws of such jurisdictions as each seller shall reasonably request, and do any
and all other acts and things which may be necessary under such securities or
blue sky laws to enable such seller to consummate the public sale or other
disposition in such jurisdictions of the securities owned by such Seller, except
that the Buyer shall not for any such purpose be required to qualify to do
business as a foreign corporation in any jurisdiction wherein it is not so
qualified;

3.4.5 promptly notify each Seller of the happening of any event which makes any
statement made in any registration statement or related prospectus untrue or
which requires the making of any changes in such registration statement or
prospectus so that it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and the Buyer shall prepare and file with the Commission
and furnish a supplement or amendment to such prospectus so that, as thereafter
deliverable to the purchasers of Registrable Securities, such prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;



7

--------------------------------------------------------------------------------

3.4.6 before filing the registration statement or prospectus or amendments or
supplements thereto, furnish to one counsel selected by the Sellers copies of
such documents proposed to be filed which shall be subject to the reasonable
review of such counsel;

3.4.7 furnish to each prospective Seller a signed counterpart, addressed to the
prospective Seller, of (A) an opinion of counsel for the Buyer, dated the
effective date of the registration statement, and (B) a "comfort" letter signed
by the independent public accountants who have certified the Buyer's financial
statements included in the registration statement, covering substantially the
same matters with respect to the registration statement (and the prospectus
included therein) and (in the case of the accountants' letter) with respect to
events subsequent to the date of the financial statements, as are customarily
covered (at the time of such registration) in opinions of the Buyer's counsel
and in accountants' letters delivered to the underwriters in underwritten public
offerings of securities, subject to any requirement by the accountants for
representation letters from the selling sellers of Registrable Securities;

3.4.8 use its best efforts to list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Buyer is then listed;

3.4.9 notify the Sellers and the managing underwriter or underwriters, if any,
promptly and confirm such advice in writing promptly thereafter:

3.4.9.1 when the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement has been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;

3.4.9.2 of any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;

3.4.9.3 of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;

3.4.9.4 if at any time the representations and warranties of the Buyer made as
contemplated by this Agreement cease to be true and correct; and

3.4.9.5 of the receipt by the Buyer of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose; and

3.4.10 enter into such agreements and take such other actions as Sellers of such
Registrable Securities holding more than 50% of the shares so to be sold shall
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities.



8

--------------------------------------------------------------------------------

3.5 Expenses. All expenses incurred in effecting the registrations provided for
in Sections 3.1 and 3.2, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the Buyer
and fees for all of the Sellers, underwriting expenses (other than expenses,
fees, commissions, discounts and transfer taxes relating to the Registrable
Securities), expenses of any audits incident to or required by any such
registration and expenses of complying with the securities or blue sky laws of
any jurisdictions pursuant to Section 3.4.8 hereof (all of such expenses
referred to as "Registration Expenses"), shall be paid by the Buyer; provided,
that if an offering pursuant to any registration commenced pursuant to Section
3.2 above is abandoned by the Sellers (other than by reason of adverse
information pertaining to the Buyer's business affairs or financial position
unknown to the Sellers prior to the commencement of such registration
proceedings, or by reason of the underwriters cutting back the number of
Registrable Securities by more than fifty percent (50%) in a demand registration
as provided in Section 3.2.2, in which event the Buyer shall bear all
Registration Expenses), such Sellers shall bear pro rata any costs incurred by
the Buyer in conjunction with such registration. In either event, the number of
registrations to which the Sellers are entitled pursuant to Section 3.2 shall
not be reduced thereby.

3.6 Furnishing Information. It shall be a condition precedent to the obligations
of the Buyer to take any action pursuant to Section 3.2 or 3.3 that the Sellers
shall furnish to the Buyer such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registration of their
Registrable Securities.

3.7 Indemnification.

3.7.1 The Buyer shall indemnify and hold harmless each of the Sellers, each
underwriter (as defined in the Securities Act), and each other person who
participates in the offering of such securities and each other person, if any,
who controls (within the meaning of the Securities Act) such Seller, underwriter
or participating person (individually and collectively the "Buyer Indemnified
Person") against any losses, claims, damages or liabilities (collectively the
"liability"), joint or several, to which such Buyer-Indemnified Person may
become subject under the Securities Act or any other statute or at common law,
insofar as such liability (or action in respect thereof) arises out of or is
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained, on the effective date thereof, in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto, or (ii) any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading. Except as otherwise provided in Section 3.5,
the Buyer shall reimburse each such Buyer-Indemnified Person in connection with
investigating or defending any such liability; provided, however, that the Buyer
shall not be liable to any Buyer-Indemnified Person in any such case to the
extent that any such liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, preliminary or final prospectus, or amendment or
supplement thereto in reliance upon and in conformity with information furnished
in writing to the Buyer by such Buyer-Indemnified Person specifically for use
therein; and provided further, that the Buyer shall not be required to indemnify
any

9

--------------------------------------------------------------------------------

person against any liability arising from any untrue or misleading statement or
omission contained in any preliminary prospectus if such deficiency is corrected
in the final prospectus or for any liability which arises out of the failure of
any person to deliver a prospectus as required by the Securities Act regardless
of any investigation made by or on behalf of such Buyer-Indemnified Person and
shall survive transfer of such securities by such Seller.

3.7.2 Each Seller shall, by acceptance thereof, indemnify and hold harmless each
other holder of any Registrable Securities, the Buyer, its directors and
officers, each underwriter and each other person, if any, who controls the Buyer
or such underwriter (individually and collectively the "Seller-Indemnified
Person"), against any liability, joint or several, to which any such
Seller-Indemnified Person may become subject under the Securities Act or any
other statute or at common law, insofar as such liability (or actions in respect
thereof) arises out of or is based upon (i) any untrue statement or alleged
untrue statement of any material fact contained, on the effective date thereof,
in any registration statement under which securities were registered under the
Securities Act at the request of such Seller, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereto, or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in the case of (i) and (ii) to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in such registration statement, preliminary or final prospectus, amendment
or supplement thereto in reliance upon and in conformity with information
furnished in writing to the Buyer by such Seller specifically for use therein.
Such Seller shall reimburse any Seller-Indemnified Person for any legal fees
incurred in investigating or defending any such liability; provided, however,
that such Seller's obligations hereunder shall be limited to an amount equal to
the net proceeds to such Seller sold in any such registration; and provided
further, that no Seller shall be required to indemnify any person against any
liability arising from any untrue or misleading statement or omission contained
in any preliminary prospectus if such deficiency is corrected in the final
prospectus or for any liability which arises out of the failure of any person to
deliver a prospectus as required by the Securities Act.

3.7.3 Indemnification similar to that specified in Sections 3.7.1 and 3.7.2
above shall be given by the Buyer and each Seller (with such modifications as
may be appropriate) with respect to any required registration or other
qualification of the Registrable Securities under any federal or state law or
regulation of governmental authority other than the Securities Act.

3.7.4 In the event the Buyer, any Seller or any other person receives a
complaint, claim or other notice of any liability or action, giving rise to a
claim for indemnification under Sections 3.7.1, 3.7.2 or 3.7.3 above, the person
claiming indemnification under such paragraphs (the "Indemnified Person") shall
promptly notify the person against whom indemnification is sought (the
"Indemnifying Person") of such complaint, notice, claim or action, and such
Indemnifying Person shall have the right to investigate and defend any such
loss, claim, damage, liability or action. The Indemnified Person shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Indemnifying Person, provided, however, that an Indemnified
Person shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Indemnifying Person, if (a) the Indemnifying Person
fails promptly to defend or (b) representation of such Indemnified



10

--------------------------------------------------------------------------------

Person by the counsel retained by the Indemnifying Person would be inappropriate
due to actual or reasonably likely differing interests between such Indemnified
Person and any other party presented by such counsel in such proceeding. In no
event shall an Indemnifying Person be obligated to indemnify any Person for any
settlement of any claim or action effected without the Indemnifying Person's
prior written consent.

3.8 Rule 144 Reporting. With a view to making available to the Sellers the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Buyer
shall:

3.8.1 Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act;

3.8.2 File with the SEC, in a timely manner, all reports and other documents
required of the Buyer under the Securities Act and the Exchange Act;

3.8.3 So long as the Seller owns any Registrable Securities, furnish to such
Seller forthwith upon request: a written statement by the Buyer as to its
compliance with the reporting requirements of said Rule 144 of the Securities
Act, and of the Exchange Act (at any time after it has become subject to such
reporting requirements); a copy of the most recent annual or quarterly report of
the Buyer; and such other reports and documents as the Seller may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration.

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS.

The Company and the Sellers, jointly and severally, covenant, warrant and
represent to the Buyer as follows:

4.1 Corporate Organization; Good Standing. True, correct and complete copies of
the Company's Certificate of Incorporation, as amended, or Articles of
Incorporation, as the case may be and By-Laws of each of the Company and any
Subsidiary, certified by an Officer of the Company, are attached as Exhibit 4.1.
The Company:

4.1.1 is a corporation duly organized, validly existing and in good standing
under the laws of the State of Iowa. Attached hereto as Schedule 4.1.1 of the
Disclosure Schedules is a list of the Subsidiaries of the Company, if any,
setting forth the authorized and issued capital stock and ownership interest of
each of such Subsidiaries;

4.1.2 and each of its Subsidiaries has all requisite power and authority and all
necessary licenses and permits to own and operate its properties and to carry on
its business as now conducted and to enter into and perform its obligations
under this Agreement, and the transactions contemplated hereby; and



11

--------------------------------------------------------------------------------

4.1.3 and each of its Subsidiaries, except as set forth on Schedule 4.1.3 of the
Disclosure Schedules, has duly qualified and are authorized to do business and
are in good standing as a foreign corporation in each jurisdiction where the
nature and conduct of its business requires. Schedule 4.1.3 of the Disclosure
Schedules sets forth each jurisdiction in which the Company is authorized to do
business as a foreign corporation.

4.2 Capitalization. The authorized equity securities of the Company consist of
Five Million (5,000,000) shares of common stock, no par value, of which Three
Million Three Hundred Forty Thousand Two Hundred Eight (3,340,208) shares were
issued and outstanding immediately prior to the Closing. Sellers are, and will
be as of the Closing, the legal and beneficial owners of the Shares. All of the
issued and outstanding shares have been duly authorized and validly issued and
are fully paid and nonassessable. Except as set forth on Schedule 4.2 of the
Disclosure Schedules, there are no contracts relating to the issuance, sale, or
transfer of any equity securities or other securities of the Company. None of
the outstanding equity securities or other securities of the Company was issued
in violation of any state securities (or "Blue Sky") laws and/or regulations.

4.3 Title to Shares; Authority. Each of the Sellers have valid legal and
beneficial title and interest in and to the portion of the Shares indicated as
owned by such Seller in Exhibit A, respectively, free and clear of any and all
liens, encumbrances, equities and claims, and have the full right, power and
authority to sell, transfer and deliver such shares as provided in this
Agreement, other than any restrictions imposed under the Company bylaws, the
Shareholder Agreement by and among the Company and the Sellers or federal or
state securities laws, and as are specifically listed on Schedule 4.3.

4.4 Books and Records. The books of account, minute books, stock record books,
and other records of the Company, all of which have been made available to the
Buyer, are complete and correct in all material respects and have been
maintained in accordance with sound business practices. The minute books of the
Company contain accurate and complete records in all material respects of all
meetings held of, and corporate action taken by, the stockholders, the Board of
Directors and committees of the Board of Directors of the Company, and no formal
annual or special meeting of any such stockholders or Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in the minute books. At the Closing, all of those books and records
will be in the possession of the Company.

4.5 Legal, Valid and Binding Obligations. This Agreement and any other documents
executed by or on behalf of the Sellers or the Company in connection with the
transactions contemplated in this Agreement hereby or thereby each constitutes
the legal, valid and binding obligation of the Sellers and the Company,
enforceable in accordance with the respective terms hereof and thereof, except
as the same may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or affecting the enforcement of creditors' rights
generally and by equitable principles.

4.6 Contracts. Except as set forth on Schedule 4.6 of the Disclosure Schedules,
each Seller is not a party to any contract or agreement affecting or relating to
the Shares, other than the By Laws of the Company, or to any contract,
arrangement or understanding with the Company or any Affiliate of the Company.

12

--------------------------------------------------------------------------------

4.7 Title to Properties. The Company and any Subsidiary has good and marketable
ownership, title and interest to its properties and assets reflected as owned by
the Company or its Subsidiary on the Company's Financial Statements and/or
Closing Date Balance Sheet (as defined in Section 4.17) or acquired by it since
the date of the Closing Date Balance Sheet (other than properties and assets
disposed of in the ordinary course of business since the Closing Date Balance
Sheet), and all such properties and assets are free and clear of mortgages,
pledges, security interests, liens, charges, claims, restrictions and other
encumbrances (including without limitation, easements and licenses), except for
those set forth on Schedule 4.7 of the Disclosure Schedules, liens for or
current taxes not yet due and payable and minor imperfections of title, if any,
not material in nature or amount and not materially detracting from the value or
impairing the use of the property subject thereto or impairing the operations or
proposed operations of the Company or any Subsidiary, including without
limitation, the ability of the Company or any Subsidiary to secure financing
using such properties and assets as collateral. To the Sellers' and the
Company's knowledge, there are no condemnation, environmental, zoning or other
land use regulation proceedings, either instituted or planned to be instituted,
which would adversely affect the use or operation of either the Company's or any
Subsidiary's properties and assets for their respective intended uses and
purposes, or the value of such properties, and the Company and any Subsidiary
have not received notice of any special assessment proceedings which would
affect such properties and assets. The Company and any Subsidiary owns or has
valid leases or licenses to use all tangible properties necessary to conduct its
business substantially in the manner in which it is presently being conducted.

4.8 Patents, Trademarks, Etc. Set forth in Schedule 4.8 of the Disclosure
Schedules, and incorporated herein, is a list of all domestic and foreign
patents, patent rights, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, copyrights and software
licenses, and all applications for such which are in the process of being
prepared, owned by or registered in the name of the Company or any Subsidiary,
or of which the Company or any Subsidiary is a licensor or licensee or in which
the Company or any Subsidiary has any right. The Company and any Subsidiary owns
or possesses adequate licenses or other rights to use all patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, copyrights, manufacturing processes, formulae, trade
secrets, customer lists, software licenses and know how (collectively,
"Intellectual Property") necessary to the conduct of its business as currently
conducted, and no claim is pending or, to the knowledge of the Company,
threatened to the effect that the operations of the Company or any Subsidiary
infringe upon or conflict with the asserted rights of any other person under any
Intellectual Property used, owned or licensed by the Company, and, to the
Sellers' and Company's knowledge, there is no basis for any such claim (whether
or not pending or threatened). To the knowledge of the Company, no claim is
pending or threatened to the effect that any such Intellectual Property owned or
licensed by the Company or any Subsidiary, or which the Company or any
Subsidiary otherwise has the right to use, is invalid or unenforceable by the
Company or any Subsidiary, and, to the Sellers' and the Company's knowledge,
there is no basis for any such claim (whether or not pending or threatened). All
prior art known to Griffin, Lash, Stahlberg and Dils (who are collectively
referred to as the "Inventors") which may be or may have been, to the Inventors'
knowledge, pertinent to the examination of any United States patent or patent
application listed in Schedule 4.8 of the Disclosure Schedules has been cited to
the United States Patent and Trademark Office.



13

--------------------------------------------------------------------------------

4.9 Leasehold Interests. Each lease or agreement to which the Company is a party
or under which it is a lessee of any property, real or personal, is a valid and
existing agreement, duly authorized and entered into, without any default of the
Company or any Subsidiary thereunder and, to the Sellers' and the Company's
knowledge, without any default thereunder of any other party thereto. No event
has occurred and is continuing which, with due notice or lapse of time or both,
would constitute a default or event of default by the Company or any Subsidiary
under any such lease or agreement or, to the Sellers' and the Company's
knowledge, by any other party thereto. The Company's possession of such property
has not been disturbed and, to the Sellers' and the Company's knowledge, no
claim has been asserted against the Company or any Subsidiary adverse to its
rights in such leasehold interests. Schedule 4.9 of the Disclosure Schedules
sets forth all of such leases with summaries of rent, term and security deposits
provisions.

4.10 Material Contracts. Schedule 4.10 of the Disclosure Schedules contains a
list of all presently existing contracts, agreements and commitments (or group
of related contracts, agreements and commitments with the same party) that
includes a commitment and/or obligation equal to or exceeding Ten Thousand
Dollars ($10,000) or which is otherwise material to the Company or any
Subsidiary, to which the Company or any Subsidiary, as the case may be, is a
party or by which it is bound (the "Contracts"). All such instruments are valid
and enforceable in accordance with their terms and, to the knowledge of Sellers
and the Company, the Company has complied with all the provisions of such
Contracts and are not in default thereunder, and Sellers and the Company are not
aware of any defaults by the other parties thereto, nor does any condition exist
that with notice or lapse of time or both would constitute a default. Sellers
have furnished to Buyer complete copies of such documents. Sellers have provided
to Buyer a list of customer purchase orders to be filled after the Closing.

4.11 Loans and Advances. Except as set forth in Schedule 4.11 of the Disclosure
Schedules, the Company does not have any outstanding loans or advances to any
Person and is not obligated to make any such loans or advances, except, in each
case, for advances to employees of the Company in respect of reimbursable
business expenses anticipated to be incurred by them in connection with their
performance of services for the Company in accordance with past practices and
incurred during the ordinary course of business.

4.12 Assumptions, Guaranties, Etc. of Indebtedness of Other Persons. The Company
has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable on any indebtedness of any other Person (including, without
limitation, liability by way of agreement, contingent or otherwise, to purchase,
to provide funds for payment, to supply funds to or otherwise invest in the
debtor, or otherwise to assure the creditor against loss), except for guaranties
by endorsement of negotiable instruments for deposit or collection in the
ordinary course of business as set forth in Schedule 4.12 of the Disclosure
Schedules.

14

--------------------------------------------------------------------------------

4.13 Significant Customers and Suppliers. Set forth on Schedule 4.13 of the
Disclosure Schedules, and incorporated herein, is a list of the twenty-five (25)
largest customers of and suppliers to the Company and each supplier of the
Company which accounted for in excess of Ten Thousand Dollars ($10,000) of sales
to the Company during the fiscal years ended June 30, 1999 and June 30, 2000 and
from July 1, 2000 through March 31, 2001, and the dollar volume of business with
each such customer for the fiscal years ended June 30, 1999 and June 30, 2000
and from July 1, 2000 through March 31, 2001. No current customer or supplier,
during the period covered by the Company's Financial Statements and Closing Date
Balance Sheet or which has been significant to the Company thereafter, has
terminated, materially reduced or, to the Sellers' or the Company's knowledge,
threatened to terminate or materially reduce its purchases under existing
contracts, purchase orders or provision of products or services to the Company,
as the case may be.

4.14 Broker. Except as set forth on Schedule 4.14 of the Disclosure Schedules,
Sellers and the Company have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or other similar payment in connection
with this Agreement or the transactions contemplated hereby.

4.15 Taxes. All tax returns required to be filed by the Company and any
Subsidiary in any jurisdiction have been timely and accurately filed and all
Taxes, assessments, fees and other governmental charges upon the Company and any
Subsidiary or upon any of their properties, income or franchises, which are
shown to be due and payable in such returns have been paid except for such
taxes, assessments, fees and other governmental charges set forth on
Schedule 4.15 of the Disclosure Schedules, and incorporated herein, the payment
of which are being contested by the Company in good faith by appropriate
proceedings and with respect to which the Company has set aside on its books
reserves in accordance with GAAP. The Company and any Subsidiary has filed all
required Tax Returns for all taxable years or periods which ended on or prior to
the Closing Date, and, to the Sellers' and the Company's knowledge, all Federal
and state tax liabilities of the Company for such years have been satisfied. The
Company has not executed any waiver or waivers that would have the effect of
extending the applicable statute of limitations in respect of tax liabilities.
Except as set forth on Schedule 4.15 of the Disclosure Schedules, the Company
and the Sellers do not know of any proposed additional tax assessment against
the Company and its Subsidiaries for which provision has not been made on its
accounts, and no controversy in respect of additional Federal or state taxes due
is pending or, to the Sellers' and the Company's knowledge, threatened. Except
as set forth on Schedule 4.15 of the Disclosure Schedules, the Company and the
Sellers are not aware of any audit or challenge for any federal or state tax
liability for any period by the Internal Revenue Service or any state taxing
authority. The provisions for Taxes on the books of the Company are deemed
adequate in all material respects by the Company. The Company has delivered to
the Buyer true and correct copies of federal and state income tax returns for
all years in which the statute of limitations has not expired.

4.16 Machinery and Equipment. Schedule 4.16 of the Disclosure Schedules sets
forth a true, correct and complete list of all machinery and equipment having a
fair market value of over Ten Thousand Dollars ($10,000) and any lease
agreement, security interest or financing arrangement relating to same, as of
the date hereof, which are used in or relate to the business

15

--------------------------------------------------------------------------------

of the Company and any Subsidiary and all lease agreements and financing
agreements relating thereto and all agreements or instruments granting a
security interest therein. All items of machinery, equipment and other tangible
personal property used in the Company's and any Subsidiary's business have been
maintained and repaired in the normal course of the Company's and any
Subsidiary's business, ordinary wear and tear and obsolescence excepted.

4.17 Financial Statements and Records. The Sellers have delivered to the Buyer
the Company's financial statements, including the notes thereto, for the years
ending June 30, 1999 and June 30, 2000 (the "Company's Balance Sheet Date")
audited by McGladrey & Pullen, LLP, copies of which are attached hereto as
Exhibit 4.17 (collectively, the "Company's Financial Statements"). The Company's
Financial Statements fairly present the financial position of the Seller as of
the dates thereof and the results of operations for the periods covered thereby,
and have been prepared in accordance with GAAP. The books and records of the
Company fully and fairly reflect all of its transactions, properties, assets and
liabilities in all material respects, except (i) liabilities that arise in the
ordinary course of business after the applicable date of the Company Financial
Statements, (ii) liabilities disclosed in Schedule 4.17; and/or (iii)
liabilities arising in the ordinary course of business that are not required
under GAAP to be reflected on the Company's Financial Statements. The Company's
Financial Statements reflect all adjustments deemed necessary by the Company's
auditors for a fair presentation of the financial information contained therein.
The Sellers have delivered to the Buyer an internally prepared, unaudited and
unreviewed balance sheet as of March 31, 2001, ("Closing Date Balance Sheet")
attached hereto as Schedule 4.17 of the Disclosure Schedules. To the best of the
Company's and the Sellers' knowledge, the Closing Date Balance Sheet fully and
fairly reflect all of the Company's transactions, properties, assets and
liabilities in all material respects, except (i) liabilities that arise in the
ordinary course of business after the applicable date of the Closing Date
Balance Sheet, or (ii) liabilities disclosed in Schedule 4.17.

4.18 No Undisclosed Liabilities. Except as expressly disclosed in Schedule 4.18
of the Disclosure Schedules, the Company and any Subsidiary has no liabilities
or obligations of any nature, , except for liabilities or obligations reflected
or reserved against in the Company's Financial Statements or Closing Date
Balance Sheet and current liabilities incurred in the ordinary course of
business since the Company's Balance Sheet Date, liabilities which do not have
and could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and liabilities arising in the ordinary course of
business that are not required under GAAP to be reflected in the Financial
Statements.

4.19 Absence of Certain Changes and Events. Except as set forth in Schedule 4.19
of the Disclosure Schedules, since June 30, 2000, the Company and its
Subsidiaries have conducted their business only in, and have not engaged in any
material transaction other than according to, the ordinary and usual course of
business in a manner consistent with its past practice, and, subject thereto,
there have not been (i) any changes in the business, condition (financial or
otherwise), results of operations of the Company or its Subsidiaries or any
development or combination of developments of which the Company has knowledge
that, individually or in the aggregate, have had or are reasonably likely to
have a Material Adverse Effect; (ii) any material damage, destruction or other
casualty loss with respect to any material asset or property owned, leased or
otherwise used by the Company or its Subsidiaries, whether or not covered by
insurance; (iii) any distribution of or with



16

--------------------------------------------------------------------------------

respect to the Shares; (iv) any material change by the Company in its accounting
practices, principles or methods; or (v) any increase in the compensation,
benefits or term of employment of officers or employees of the Company or its
Subsidiaries (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment).

4.20 Insurance. The Company has continuously been insured since April of 1997
and is insured under various policies of fire, liability and other forms of
insurance as set forth on Schedule 4.20 of the Disclosure Schedules (specifying
the insurer, the policy number and the aggregate limit, if any, of the insurer's
liability thereunder), which policies are in full force and effect, valid and
enforceable in accordance with their terms and provide adequate insurance for
the business of the Company and its assets and properties.

4.21 Accounts Receivable. All accounts receivable reflected in the Company's
Financial Statements and all accounts receivable arising after the date thereof
up to and including the date hereof (to the extent not heretofore or theretofore
collected) arose from bona fide transactions in the ordinary course of business
and will be fully collectible in the ordinary course of business without resort
to litigation, except to the extent of any provision or reserve established with
respect thereto in accordance with GAAP or as provided in Schedule 4.21.

4.22 Employee Benefit Plans.

4.22.1 Schedule 4.22 of the Disclosure Schedules sets forth each employee
benefit plan which the Company currently sponsors or to which the Company
contributes as well as each employee benefit plan which the Company, or any
predecessor company, sponsored or to which the Company contributed since January
1, 1995. The Company and each of the Sellers are not, and have not been since
January 1, 1995, an Affiliate of any other Person other than the Company
Schedule 4.22 of the Disclosure Schedules also sets forth any obligation of the
Company with respect to severance or separation benefits to any employee.

4.22.2 The Company (i) has satisfied all respective contribution obligations in
respect of each employee benefit plan, and (ii) is and has at all times been in
compliance in all material respects with all applicable provisions of the
federal Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
and the Code, with respect to each such plan. No employee benefit plan or trust
created thereunder has at any time incurred any accumulated funding deficiency
(as such term is defined in Section 302 of ERISA), whether or not waived.

4.22.3 Neither the Company nor any employee benefit plan thereof, or any trust
created thereunder or to the knowledge of Company or Sellers, any trustee or
administrator thereof, has engaged in any prohibited transaction (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) that would
subject any person to the penalty or tax on such transactions imposed by Section
502 of ERISA or 4975 of the Code. As used in this Section 4.23, the term
"employee benefit plan" shall have the meaning specified in Section 3 of ERISA.

4.23 Environmental. To the knowledge of the Sellers or the Company, (i) the
Company and its assets and business, and all real properties owned by the
Company and/or at which the Company's assets or business are or have been
operated (the "Properties"), are now and at all times have been, in material
compliance with all Environmental Laws (as herein defined)

17

--------------------------------------------------------------------------------

and Environmental Permits (as herein defined); (ii) except as set forth in
Schedule 4.23 of the Disclosure Schedules, there is not now nor has there been
any storage, handling, use, disposal or Release (as herein defined) of any
Hazardous Materials (as herein defined) on, at, in or under any of the
Properties and there are no Hazardous Materials within any structure on any of
the Properties requiring remediation, decommissioning, decontamination,
abatement or removal pursuant to Environmental Laws; (iii) there are no above or
below ground tanks or reservoirs used or installed for the purpose of storage or
containment of Hazardous Materials at, on or under any of the Properties; (iv)
copies of all notices, notices of violation, citations, inquiries, information
requests or demands and complaints which the Company or the Sellers have
received respecting any alleged violation of or non-compliance with any
Environmental Law or Environmental Permit are appended to Schedule 4.23 of the
Disclosure Schedules, and all such violations and non-compliance alleged in such
documents have been corrected by the Company to the satisfaction of the
applicable governmental agency; (v) there are no Claims pending or threatened
against the Sellers, the Company or the Company's assets or business or any of
the Properties under Environmental Laws; (vi) the Company possesses all
Environmental Permits which are required for the operation of its assets and
business at the Properties as the same are currently being operated; (vii) all
Environmental Permits issued to the Company are disclosed in Schedule 4.23 of
the Disclosure Schedules, and the Sellers have delivered copies of all such
Environmental Permits to Buyer; (viii) Seller and the Company shall take all
necessary actions to have any Environmental Permits issued to the Sellers or the
Company, which by their terms or by operation of law will expire or otherwise
become ineffective on or before the Closing Date, renewed or reissued to the
Company prior to the Closing Date so as to allow Buyer to continue the operation
of the Company's assets and business without interruption after the Closing
Date; (iv) Schedule 4.23 of the Disclosure Schedules sets forth all
environmental studies, reports, audits, summaries, proposals, recommendations,
work plans and field and laboratory data in Sellers' or the Company's
possession, custody or control relating or referring to environmental conditions
or the presence or Release of Hazardous Materials on, at, under or emanating
from any of the Properties, including without limitation, with respect to any
soil, surface water or groundwater contamination at any of the Properties and
Sellers or the Company has delivered copies of such documents to Buyer. As used
in this Agreement,

4.23.1 "Environmental Laws" means all federal, state, regional, county, and
local statutes, ordinances, rules, regulations, policies, orders, decrees,
guidances, directives, judgments, arbitration awards and common law, which
pertain to public health and safety, damage to or protection of the environment,
pollution or contamination of any type whatsoever and Releases of Hazardous
Materials into the environment;

4.23.2 "Environmental Permits" means licenses, permits, registrations,
authorizations, certificates, approvals, agreements and consents which are
required under or are issued pursuant to Environmental Laws;

4.23.3 "Hazardous Materials" means any substance, materials or waste, whether
solid, liquid or gaseous, and any pollutant or contaminant, that is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or hazardous, or that is defined, listed, regulated, controlled or
limited by any Environmental Law or for which a standard is set by any
Environmental Law; and



18

--------------------------------------------------------------------------------

4.23.4 "Release" means any intentional or unintentional spilling, leaking,
disposing, discharging, emitting, depositing, injecting, leaching, escaping,
release, burial, pumping, pouring, emptying or dumping into the environment in
violation of environmental laws in violation of Environmental Laws.

4.24 Litigation. Other than as set forth on Schedule 4.24 of the Disclosure
Schedules, there is no litigation, or judicial or administrative actions or
proceedings pending or, to the knowledge of Sellers or the Company, threatened
against or relating to the Company or any Subsidiary, their respective
properties or business, nor to the knowledge of Sellers or the Company is there
any basis for any such action, or for any governmental investigation relative to
the Company or any Subsidiary, their respective properties or business, which,
either individually or in the aggregate, would have a Material Adverse Effect on
the Company, or on the properties or operations of the Company's or any
Subsidiary's business, or which might prevent or hinder the consummation of the
transactions contemplated by this Agreement.

4.25 Compliance with Law. Without otherwise limiting in any way the other
representations and warranties in this Section 4, the Company (a) has not been,
to its knowledge, within the last five (5) years, and is not currently, in
violation or default of any laws, ordinances, governmental rules or regulations,
orders, judgments, decrees or rulings of any arbitration board, or governmental,
regulatory or judicial authority to which it is subject, which violation or
default could reasonably be expected to have a Material Adverse Effect and (b)
has not failed, to its or the Sellers' knowledge to obtain any licenses,
permits, franchises or other governmental authorizations for which the failure
to obtain would have a Material Adverse Effect on the ownership of its
properties or to the conduct of its business.

4.26 Governmental Consent. Except for federal and state securities laws and as
provided in Schedule 4.26, no consent, approval or authorization of, or filing,
registration or qualification with, any Person is necessary or required on the
part of the Sellers in connection with the execution and delivery of this
Agreement and the documents and transactions contemplated hereby to which the
Sellers are parties, compliance with the terms hereof or thereof, or in
connection with the offer, issue, sale or delivery of the Shares.

4.27 No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement conflicts or
will conflict with or results or will result in a breach of the terms,
conditions or provisions of, or constitute, or will on the Closing Date
constitute, a default under, the Articles of Incorporation or the By-Laws of the
Company or, except as set forth on Schedule 4.27 of the Disclosure Schedules, a
material breach or violation of or default under or grounds for termination of,
or an event which with the lapse of time or notice and the lapse of time could
cause a default under or breach or violation of, or grounds for termination of,
any note, indenture, mortgage, license, title retention agreement or any other
agreement or instrument to which either the Company or any of the Sellers, is a
party or by which the Company or any of its assets is bound, or would result in
the creation of any lien, charge or other

19

--------------------------------------------------------------------------------

security interest or encumbrance upon any property or asset or right of the
Company, or violate, require consent or filings under any existing law, order,
rule regulation, writ, injunction or decree of any union or any government,
governmental department, commission, board, bureau, agency, body or court,
domestic or foreign, having jurisdiction over the Company or any of its
properties. No governmental authorization, approval, order, license, permit,
franchise or consent, and no registration, declaration or filing with any
governmental authority is required, in connection with the execution, delivery
and performance of this Agreement by the Company and Sellers.

4.28 Labor Matters. The Company has no union contracts with respect to any of
its employees. The Company has not committed, and neither the Sellers, nor the
Company has received any notice of or claim that the Company has committed any
unfair labor practice under applicable federal or state law. The Company is and
has been in compliance in all material respects with all applicable federal,
state and local laws and regulations relating to employment and employment
practices, including, but not limited to, the following, to the extent
applicable to the Company: the Fair Labor Standards Act, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, Americans with
Disabilities Act, state and local human rights laws, WARN, the Rehabilitation
Act of 1974, the Occupational Safety and Health Act, state workers' compensation
laws, state disability laws, state unemployment laws, the Immigration Reform and
Control Act of 1986, the Equal Pay Act and COBRA. To the knowledge of the
Company and the Sellers, the Company has not engaged in any violation of the
common law relating to employment and employment contracts, including, but not
limited to, wrongful discharge, breach of employment contract, intentional
infliction of emotional distress, defamation, negligent retention, negligent
hiring or negligent supervision, and the information contained in the personnel
records of any of the Company's employees is true and correct in all material
respects and was not recorded in violation of any applicable employment laws.
Except as set forth on Schedule 4.28 of the Disclosure Schedules, the Company
and any Subsidiary have no employment contract or arrangement, written or
verbal, with any of their respective employees.

4.29 Bank Accounts. Schedule 4.29 of the Disclosure Schedules sets forth (i) the
name and location of each bank, trust company, securities or other broker or
other financial institution with which the Company or any Subsidiary has an
account, credit line or safe deposit box or vault or otherwise maintains
relations, (ii) the names of all signatories thereto and persons authorized to
draw thereon or to have access to any safe deposit box or vault, and (iii) the
names of all persons authorized by proxies, powers of attorneys or other
instruments to act on behalf of the Company or any Subsidiary on matters
concerning its business or affairs.

4.30 Investor. Each Seller, alone or with the assistance of the financial
advisor of his choice, is a sophisticated investor with sufficient knowledge and
experience in investing in companies similar to the Buyer so as to be able to
evaluate the risks and merits of its investment in the Buyer and that he is
financially able to hold the shares of the Buyer to be acquired by him and to
bear the risks thereof. Except as listed on Schedule 4.30 of the Disclosure
Schedules, each Seller is an "accredited investor" as defined under Rule 501
under the Securities Act.

4.31 Certain Payments. No Company officer, director, agent, or employee, or any
other person associated with or acting for or on behalf of the Company has
directly or indirectly (a) made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any Person, private or public,
regardless of form, whether in money, property or

20

--------------------------------------------------------------------------------

services (i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Company or
any Subsidiary, or (iv) in violation of any law or regulation prohibiting such
payments, (b) established or maintained any fund or asset that has not been
recorded in the books or records of the Company.

4.32 Relationships with Related Persons. Except as disclosed in Schedule 4.32 of
the Disclosure Schedules, neither any Seller or Affiliate of any Seller, nor the
Company has, or since July 1, 1998 has, had any interest in any property
(whether real, personal, or mixed and whether tangible or intangible), used in
or pertaining to the Company's business. Except as disclosed in Schedule 4.32 of
the Disclosure Schedules, neither any Seller or Affiliate of any Seller, nor the
Company owns, or since July 1, 1998 has owned, (of record or as beneficial
owner) an equity interest, or any other equity or financial or profit interest
in, a Person that has (i) had business dealings or a material financial interest
in any transaction with the Company, or (ii) engaged in competition with the
Company with respect to any line of the products or services of the Company (a
"Competing Business") in any market presently served by the Company. Except as
disclosed in Schedule 4.32 of the Disclosure Schedules, neither any Seller nor,
an Affiliate of any Seller is a party to any contract with, or has any claim or
right against, the Company.

4.33 Reorganization Representations.

4.33.1 Prior to the Closing, the Sellers did not dispose of any Shares, or
receive any distribution from the Company, in a manner that would cause the
transaction to violate the continuity of shareholder interest requirement set
forth in Treasury Regulation sec.;1.368-1(e) of the Code.

4.33.2 The Company operates at least one significant, historic business line, or
owns at least a significant portion of its historic business assets, in each
case within the meaning of Treasury Regulation sec.;1.368-1(d) of the Code.

4.34 Financial Projections; Business Plan. The financial projections heretofore
supplied to Buyer, including, without limitation, the Company's Business Plan
dated February 1, 2001, were prepared by the Company and the Sellers in good
faith on the basis of assumptions which were reasonable when made and such
financial projections are not intended to be projections or assurances of future
performance to be relied upon.

The failure to cross-reference an exception to a particular representation or
warranty which appropriately appears in a section of any of the Disclosure
Schedules to another applicable section of any of the Disclosure Schedules shall
not be deemed a failure to disclose such exception.



5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER.

The Buyer covenants, warrants and represents to Sellers as follows:



21

--------------------------------------------------------------------------------

5.1 Corporate Organization; Good Standing. True, correct and complete copies of
the Buyer's Articles of Incorporation, as amended, and By-Laws, certified by the
Secretary of the Buyer, are attached as Exhibit 5.1. The Buyer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New Hampshire, with corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted. Buyer is qualified to do business as a foreign corporation in each
jurisdiction where such qualification is necessary to conduct its business,
except where any failure to be so qualified would not have a Material Adverse
Effect.

5.2 Capitalization. The authorized equity securities of the Buyer consist of
Seventy-Five Million (75,000,000) shares of $.01 par value common stock and
Twenty Million (20,000,000) shares of $.01 par value preferred stock. As of
April 10, 2001 there were 7,894,238 shares of common stock of the Buyer issued
and outstanding. Since April 10, 2001, there has been no material issuance of
Common Stock of the Buyer and no issuance of preferred stock of the Buyer. All
of the issued and outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable. Except as set forth in Schedule 5.2
of the Disclosure Schedules, the Buyer has no contracts relating to the
issuance, sale, or transfer of any equity securities or other securities of the
Buyer. None of the outstanding equity securities or other securities of the
Buyer was issued in violation of the Securities Act.

5.3 Title to Shares; Duly Authorized. The Buyer has the right to issue the NEXIQ
Shares delivered to the Sellers on the Closing Date pursuant to Section 2.3.
Such shares are duly authorized, all necessary corporate action has been taken
to issue such shares to the Sellers and, when such shares are issued, they will
be validly issued, fully paid, and non-assessable.

5.4 Legal, Valid and Binding Obligations; Authorized. This Agreement and any
other documents executed by or on behalf of the Buyer in connection with the
transactions contemplated hereby or thereby each constitutes the legal, valid
and binding obligation of the Buyer or its Subsidiary, enforceable in accordance
with the respective terms hereof and thereof, except as the same may be limited
by bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors' rights generally and by equitable
principles. The execution, delivery and performance of this Agreement and the
other documents contemplated hereby by the Buyer:

5.4.1 have been duly authorized by all necessary corporate action and do not
require any stockholder approval, or approval or consent of any trustee or
holders of any indebtedness or obligations of the Buyer except such as have been
duly obtained; and

5.4.2 are within the corporate powers of the Buyer.

5.5 No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement conflicts or
will conflict with or results or will result in a breach of the terms,
conditions or provisions of, or constitute, or will on the Closing Date
constitute, a default under, the Articles of Incorporation or the By-Laws of the
Buyer or its Subsidiary or, except as set forth on Schedule 5.5 of the
Disclosure Schedules, a material breach or violation of or default under or
grounds for termination of, or an event which with the lapse of time or notice
and

22

--------------------------------------------------------------------------------

the lapse of time could cause a default under or breach or violation of, or
grounds for termination of, any note, indenture, mortgage, license, title
retention agreement or any other agreement or instrument to which the Buyer, is
a party or by which the Buyer or any of its assets is bound, or would result in
the creation of any lien, charge or other security interest or encumbrance upon
any property or asset or right of the Buyer, or violate, require consent or
filings under any existing law, order, rule regulation, writ, injunction or
decree of any union or any government, governmental department, commission,
board, bureau, agency, body or court, domestic or foreign, having jurisdiction
over the Buyer or any of its properties. Except as set forth on Schedule 5.5 of
the Disclosure Schedules, no third party consent, or governmental authorization,
approval, order, license, permit, franchise or, and no registration, declaration
or filing with any governmental authority is required, in connection with the
execution, delivery and performance of this Agreement by the Buyer.

5.6 Certain Proceedings. There is no pending action, arbitration, audit,
hearing, investigation, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any federal, state, local or foreign
governmental or quasi-governmental body or arbitrator involving the Buyer or its
Subsidiary and that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, this Agreement or any of the
transactions contemplated herein. To Buyer's knowledge, no such action,
arbitration, audit, hearing, investigation, litigation, or suit has been
threatened.

5.7 No Undisclosed Liabilities. The Buyer has no liabilities or obligations of
any nature, whether known or unknown and whether absolute, accrued, contingent,
or otherwise which do not have and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except for
liabilities or obligations reflected or reserved against in Buyer's most recent
Form 10-Q filed with the Securities and Exchange Commission (the "Form 10-Q")
and current liabilities incurred in the ordinary course of business since the
period ending date of such Form 10-Q.

5.8 Absence of Changes and Events. Since the period ending date of the Form
10-Q, except as set forth in Schedule 5.8 of the Disclosure Schedules, the Buyer
and its Subsidiaries have conducted their business only in, and have not engaged
in any transaction other than according to, the ordinary and usual course of
such business in a manner consistent with its past practice, and there have not
been (i) any changes in the business, condition (financial or otherwise), or
results of operations of the Buyer of which the Buyer has knowledge that,
individually or in the aggregate, have had or are reasonably likely to have a
Material Adverse Effect; (ii) any material damage, destruction or other casualty
loss with respect to any material asset or property owned, leased or otherwise
used by the Buyer, whether or not covered by insurance; or (iii) any
distribution of or with respect to the NEXIQ Shares; (iv) any material change by
the Buyer in its accounting practices, principles or methods.

5.9 Broker. Buyer has incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or other similar payment in connection
with this Agreement.

23

--------------------------------------------------------------------------------

5.10 Governmental Consent. Except for federal and state securities laws, no
consent, approval or authorization of, or filing, registration or qualification
with, any Person is necessary or required on the part of the Buyer in connection
with the execution and delivery of this Agreement and the other documents and
transactions contemplated hereby to which the Buyer is a party, compliance with
the terms hereof or thereof, or in connection with the offer, issue, sale or
delivery of the NEXIQ Shares.

5.11 Shares not Registered. Buyer understands and acknowledges that the Shares
are not registered under the Securities Act or qualified under applicable blue
sky laws, on the grounds that the sale of securities contemplated by this
Agreement are exempt from registration under the Securities Act and exempt from
qualifications available under applicable blue sky laws. Buyer acknowledges and
understands that the Shares must be held indefinitely unless the Shares are
subsequently registered under the Securities Act and qualified under applicable
blue sky laws or an exemption from such registration and such qualification is
available.

5.12 SEC Reports: Financial Statements. NEXIQ has filed all required forms,
reports, registration statements and documents with the SEC, since December 31,
1998 (collectively, the "SEC Reports"), each of which, as of its respective
date, complied in all material respects with all applicable requirements of the
Securities Act and the Securities Exchange Act. As of their respective dates,
none of the SEC Reports, including, without limitation, any financial statements
or schedules included therein, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The audited consolidated financial
statements of NEXIQ and its subsidiaries included in its Annual Report on Form
10-K for the years ended September 26, 1999 and September 24, 2000, and the
unaudited consolidated interim financial statements included in its Quarterly
Report on Form 10-Q for its quarter ended March 25, 2001, fairly present in
conformity with GAAP applied on a consistent basis, the consolidated financial
position of NEXIQ and its subsidiaries as of the dates thereof and its
consolidated statements of operations, shareholders' equity, and cash flows for
the periods then ended.

5.13 Reorganization Representations.

5.13.1 Buyer will not issue any consideration to the Sellers for the sale of the
Shares other than voting stock of the Buyer and will not assume any liabilities
of Sellers as part of this transaction.

5.13.2 It is the present intention of the Buyer to continue at least one
significant historic business line of the Company, or to use at least a
significant portion of the Company's historic business assets in a business, in
each case within the meaning of Treasury Regulation sec.;1.368-1(d) of the Code.

5.13.3 The Buyer does not have any plan or intention to:

5.13.3.1 purchase, redeem or otherwise reacquire, directly or indirectly, any of
the Shares issued in connection with this transaction;



24

--------------------------------------------------------------------------------

5.13.3.2 liquidate the Company;

5.13.3.3 merge the Company into another corporation other than another wholly
owned subsidiary of the Buyer;

5.13.3.4 cause the Company to sell or otherwise dispose of a substantial portion
of its assets, except for dispositions made in the ordinary course of business;
or

5.13.3.5 sell or otherwise dispose of the Company stock acquired in this
transaction.

5.14 Acquisition for Investment; Investor. The Buyer is acquiring the Shares for
its own account, for investment purposes and not with a view to, or for resale
in connection with, any distribution or public offering thereof within the
meaning of the Securities Act. The Buyer is an accredited investor as defined
under Rule 501 of the Securities Act.

5.15 [Intentionally Left Blank]

The failure to cross-reference an exception to a particular representation or
warranty which appropriately appears in a section of any of the Disclosure
Schedules to another applicable section of any of the Disclosure Schedules shall
not be deemed a failure to disclose such exception.

6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; NON-WAIVER.

All representations and warranties shall survive the Closing for eighteen (18)
months regardless of any investigation or lack of investigation by any of the
parties hereto, except for the Sellers' representations and warranties with
respect to Taxes, environmental matters, and employee benefit plans which shall
survive for the period of the applicable statute of limitations, and except for
Fraud, the Sellers' representations and warranties with respect to title made in
Section 4.3 and the Buyer's representations and warranties with respect to title
made in Section 5.3 which shall survive forever. The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege in this
Agreement conferred, or the waiver by said party of any breach of any of the
terms, covenants or conditions of this Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver has occurred. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.

7. LIMITATION OF LIABILITY.

Notwithstanding anything to the contrary in this Agreement, the maximum
liability of the Sellers and of the Buyer under this Agreement or for Claims
asserted by Buyer or the Sellers for any other circumstances or legal theory,
including, but not limited to, Claims for (i) any inaccuracy in or breach of any
representation or warranty made by the Sellers to the Buyer, or Buyer to the
Sellers herein, or (ii) the breach by Sellers or Buyer of, or failure of Sellers
or Buyer to comply



25

--------------------------------------------------------------------------------

with, any of the covenants or obligations under this Agreement to be performed
by the Sellers or Buyer, as the case may be, shall be limited in the aggregate
to Five Hundred Thousand Dollars ($500,000) in the case of the Buyer, and in the
case of the Sellers, each Seller's Allocable Portion (the Seller's "Allocable
Portion shall be determined by the percentage ownership of the Shares each
Seller owned prior to the Closing as described in Exhibit A) of $500,000,
except, however, that the liability of the Sellers resulting from Fraud or a
breach of Sellers' representations and warranties made with respect to title in
Section 4.3 shall be limited to the Allocable Portion of the Purchase Price
received by each Seller; provided, however, that in no event shall Sellers be
liable to Buyer for individual Claims of less than Ten Thousand Dollars
($10,000); and provided further that in no event shall Sellers be liable to
Buyer in any respect or in any amount until the value of all Claims equals or
exceeds Thirty Thousand Dollars ($30,000), in which event Sellers (subject to
the minimum Claim requirement above) shall be liable for the entire amount of
such Claims.

8. CLOSING CONDITIONS OF BUYER.

The Buyer's obligation to purchase and pay for the Shares to be delivered to
Buyer at the Closing shall be subject to the following conditions precedent:

8.1 Delivery of Shares. Sellers shall deliver, or cause to be delivered, to
Buyer certificates representing the Shares, duly endorsed (or accompanied by
duly executed stock transfer powers).

8.2 Articles of Incorporation and Certificates of Good Standing. Sellers shall
deliver to Buyer at Closing:

8.2.1 a certified copy of the Company's Articles of Incorporation, as amended,
issued by the Secretary of State of the State of Iowa;

8.2.2 a Certificate of Good Standing / Legal Existence of the Company issued by
the Secretary of State of the State of Iowa;

8.2.3 the current Bylaws of the Company and any Subsidiary; and

8.2.4 Termination of the existing services agreement by and between the Company
and the Buyer.

8.3 Closing Certificate. Sellers shall deliver to Buyer a certificate executed
by Sellers representing and warranting to Buyer that each of the Sellers'
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement and is accurate in all respects as of the Closing
Date as if made on the Closing Date.



26

--------------------------------------------------------------------------------

8.4 Employment Agreements.

8.4.1 James C. Griffin, Jr., shall have terminated his existing employment
agreement with the Company and executed an employment agreement with the Company
in a form substantially similar to attached Exhibit 8.4.1.

8.4.2 William J. Callahan shall have terminated his existing employment
agreement with the Company and executed an employment agreement with the Company
in a form substantially similar to attached Exhibit 8.4.2.

8.4.3 Hass Machlab shall have terminated his existing employment agreement with
the Company and executed an employment agreement with the Company in a form
substantially similar to attached Exhibit 8.4.3.

8.4.4 Ron Stahlberg shall have terminated his existing employment agreement with
the Company and executed an employment agreement with the Company in a form
substantially similar to attached Exhibit 8.4.4.

8.4.5 Brian Payne shall have terminated his existing employment agreement with
the Company and executed an employment agreement with the Company in a form
substantially similar to attached Exhibit 8.4.5.

8.4.6 Each of the employees listed on Exhibit 8.4.6 shall have executed an
Amendment to their employment agreements with the Company in form substantially
similar as attached Exhibit 8.4.6.

8.5 Legal Opinions. At Closing, the Buyer shall have received from Simmons,
Perrine, Albright & Ellwood, P.L.C., counsel to the Company in this transaction,
its opinion dated the Closing Date, in form and substance reasonably
satisfactory to the Buyer and its counsel, McLane, Graf, Raulerson & Middleton,
Professional Association, and covering such matters as the Buyer and such
counsel may require.

8.6 Certificate of the Secretary. The Sellers shall deliver to the Buyer at
Closing a certificate of the Company's corporate secretary, in a form reasonably
acceptable to Buyer and their counsel, certifying as to the Company's articles
of incorporation, bylaws, capitalization, and the incumbency of officers.

8.7 Third Party Consents. Sellers deliver to Buyer such third party consents as
are required because of the change in ownership and control of the Company and
to consummate the transactions contemplated hereunder.

8.8 Shareholders Agreement. Sellers shall deliver to Buyer a termination of the
Shareholders Agreement dated as of June 8, 1999 (the "Shareholder Agreement") by
and among the Company and the Sellers.

8.9 Motorola Waiver of Rights of First Refusal.



27

--------------------------------------------------------------------------------

8.10 [Intentionally Left Blank.]

8.11 Assignment of Patent from James Griffin, et al., to the Company.

8.12 Company Board approval recognizing and approving the Plan of Reorganization
as embodied in this Agreement.

9. CLOSING CONDITIONS OF SELLERS.

The Sellers' obligations to sell and transfer the Shares to be delivered to
Buyer at the Closing shall be subject to the following conditions precedent:

9.1 Buyer shall deliver to Sellers:

9.1.1 Certificates representing such number of duly authorized and validly
issued NEXIQ Shares as provided in Section 3.1.

9.2 Articles of Incorporation and Certificates of Good Standing. Buyer shall
deliver to Sellers at Closing:

9.2.1 a certified copy of the Buyer's Articles of Incorporation, as amended,
issued by the Secretary of State of the State of New Hampshire;

9.2.2 a Certificate of Good Standing / Legal Existence of the Buyer issued by
the Secretary of State of the State of New Hampshire; and

9.2.3 the current Bylaws of the Buyer.

9.3 Closing Certificate. Buyer shall deliver to Sellers a certificate executed
by a duly authorized officer of the Buyer representing and warranting to Sellers
that each of the Buyer's representations and warranties in this Agreement is
accurate in all respects as of the Closing Date as if made on the Closing Date.

9.4 Legal Opinions. At Closing, the Sellers shall have received from McLane,
Graf, Raulerson & Middleton Professional Association, counsel to Buyer in this
transaction, its opinion dated the Closing Date, in form and substance
reasonably satisfactory to the Company and their counsel, Simmons, Perrine,
Albright & Ellwood, P.L.C., and covering such matters as the Sellers and such
counsel may require.

9.5 Certificate of the Secretary. The Buyer shall deliver to the Sellers at
Closing a certificate of the Buyer's corporate secretary, in a form reasonably
acceptable to Sellers and its counsel, certifying as to the Buyer's articles of
incorporation, bylaws, capitalization, and the incumbency of officers.

28

--------------------------------------------------------------------------------

9.6 Resolutions. The Buyer shall deliver to the Sellers at Closing certified
resolutions of the Buyer's board of directors approving this Agreement and the
transactions contemplated hereby.

9.7 Employment Agreements.

9.7.1 James C. Griffin, Jr., shall have terminated his existing employment
agreement with the Company and executed an employment agreement with the Company
in a form substantially similar to attached Exhibit 8.4.1.

9.7.2 William J. Callahan shall have terminated his existing employment
agreement with the Company and executed an employment agreement with the Company
in a form substantially similar to attached Exhibit 8.4.2.

9.7.3 Hass Machlab shall have terminated his existing employment agreement with
the Company and executed an employment agreement with the Company in a form
substantially similar to attached Exhibit 8.4.3.

9.7.4 Ron Stahlberg shall have terminated his existing employment agreement with
the Company and executed an employment agreement with the Company in a form
substantially similar to attached Exhibit 8.4.4.

9.7.5 Brian Payne shall have terminated his existing employment agreement with
the Company and executed an employment agreement with the Company in a form
substantially similar to attached Exhibit 8.4.5.

9.7.6 Each of the employees listed on Exhibit 8.4.6 shall have executed an
Amendment to their employment agreements with the Company in form substantially
similar as attached Exhibit 8.4.6.

10. POST-CLOSING COVENANTS.

10.1 Post-Closing Cooperation. The Buyer and Sellers agree that following the
Closing, each shall execute and deliver such documents, instruments,
certificates, notices or other further assurances as counsel of the requesting
party shall reasonably deem necessary or desirable to complete consummation of
this Agreement and the transactions contemplated hereby.

10.2 Delivery of Shares. Within ten (10) business days after the Closing, the
Buyer (or its agent for the transfer and issuance of stock) shall deliver to the
Sellers such number of duly authorized and validly issued NEXIQ Shares as
provided in Section 3.1.

10.3 Severance Obligation. Buyer agrees that if any employee of the Company is
terminated, other than for cause, during the twelve (12) month period following
the Closing, then any such employee shall be entitled, at a minimum, to the
severance benefits the Buyer provides to its similarly situated employees
consistent with the Buyer's past business



29

--------------------------------------------------------------------------------

practices taking into consideration, among other things, the position of such
employee and the length of employment.

10.4 Tax Matters Cooperation. The Sellers shall cooperate fully with the Company
in connection with its filing of tax returns required to be filed by the Company
in any jurisdiction and with any audit, litigation or other proceeding with
respect to Taxes related to the operation of the Company prior to Closing. The
Buyer shall cooperate fully with the Sellers in connection with any audit,
litigation or other proceeding with respect to Taxes related to the operation of
the Company prior to Closing. Such cooperation shall include the retention and
(upon the other party's request) the provision of records and information which
are reasonably relevant to any such audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Sellers
agree to provide Buyer with any tax returns required to be filed for periods
prior to the Closing Date within a reasonable time prior to filing.

10.5 Company Business Plan. Buyer shall use its best efforts to operate the
Company in accordance with the Company's Business Plan dated February 1, 2001,
with such Business Plan providing for the funding to market, distribute and
further promote the sale, license and distribution of the Company's current IVIS
product.

10.6 DSI Offices. For a minimum of twelve (12) months following Closing, Buyer
shall use its best efforts to maintain the Company's current operations in its
current location in Coralville, Iowa in substantially the same form as at
Closing.

11. INDEMNIFICATION.

11.1 Sellers' Indemnification Obligations.

11.1.1 Subject to the limitation in Section 7, from and after the Closing, each
Seller shall indemnify, save and keep Buyer and its successors and assigns (each
a "Buyer Indemnitee" and collectively, the "Buyer Indemnities") harmless against
and from such Seller's Allocable Portion of all Claims sustained or incurred by
any Buyer Indemnitee, as a result of or arising out of or by virtue of (i) any
inaccuracy in or breach of any representation or warranty made by the Sellers to
the Buyer herein or in any closing document delivered to the Buyer in connection
therewith; or (ii) the breach by Sellers of, or failure of Sellers to comply
with, any of the covenants or obligations under this Agreement to be performed
by the Sellers.

11.1.2 Buyer Indemnities shall be entitled to make claims for indemnification
for a period of eighteen (18) months following the Closing Date, except for
claims for indemnification with respect to the Sellers' representations and
warranties with respect to Taxes, and employee benefit plans which Buyer
Indemnities shall be entitled to make for a period equal to the unexpired term
of the applicable statute of limitations plus thirty (30) days, except for
environmental matters which Buyer Indemnities shall be entitled to make for a
period of six (6) years, and except for claims for indemnification with respect
to the Sellers' representations and warranties with respect to title made in
Section 4.3 and Fraud which the Buyer Indemnities shall be entitled to make
forever.



30

--------------------------------------------------------------------------------

11.2 Buyer's Indemnification Obligations.

11.2.1 Subject to the limitations in Section 7, from and after the Closing,
Buyer shall indemnify, save and keep each Seller and its successors and assigns
(each a "Seller Indemnitee" and collectively, the "Seller Indemnities") harmless
against and from all Claims sustained or incurred by any Seller Indemnitee, as a
result of or arising out of or by virtue of (i) any inaccuracy in or breach of
any representation or warranty made by the Buyer to each Seller herein or in any
closing document delivered to the Sellers in connection therewith; or (ii) the
breach by Buyer of, or failure of Buyer to comply with, any of the covenants or
obligations under this Agreement to be performed by the Buyer.

11.2.2 Seller Indemnities shall be entitled to make claims for indemnification
for a period of eighteen (18) months following the Closing Date, except for
claims for indemnification with respect to the Buyer's representations and
warranties with respect to title made in Section 5.3 and Fraud which the Seller
Indemnities shall be entitled to make forever.

11.3 Indemnification Procedures. The procedure set forth below shall be followed
with respect to every claim for indemnification by any Buyer Indemnities or
Seller Indemnities under Sections 11.1 or 11.2:

11.3.1 Notice. The party seeking indemnification (the "Indemnified Party") shall
give to the party from whom indemnification is sought (the "Indemnifying Party")
written notice of any Claims for which indemnity may be sought under either
Section 11.1 or 11.2, promptly but in any event within thirty (30) calendar days
after the Indemnified Party receives notice thereof; provided, however, that
failure by the Indemnified Party to give such notice shall not relieve the
Indemnifying Party from any liability it shall otherwise have pursuant to this
Agreement except to the extent that the Indemnifying Party is actually
prejudiced by such failure. Such notice shall set forth in reasonable detail the
basis for such potential Claims and shall be given in accordance with Section
12.1 below. The indemnification period provided for herein shall be tolled for a
particular claim for a period beginning on the date that the Indemnified Party
receives written notice of such Claims until the final resolution of the claim.

11.3.2 Defense and Control of Third Party Claims. The Indemnifying Party shall
have the right, at its option, to be represented by counsel of its choice and to
assume the defense or otherwise control the handling of any third party Claims
for which indemnity is sought by notifying the Indemnified Party in writing to
such effect with ten (10) days of receipt of such notice. If the Indemnifying
Party does not give timely notice in accordance with the preceding sentence, or
abandons the defense of such Claims, the Indemnifying Party shall be deemed to
have given notice that it does not wish to control the handling of such third
party Claims for which indemnity is sought. In the event the Indemnifying Party
elects (by written notice within such ten (10) day period) to assume the defense
of or otherwise control the handling of any such third party Claims for which
indemnity is sought, the Indemnified Party shall cooperate, at the expense of
the Indemnifying Party, and the Indemnifying Party shall indemnify and hold
harmless the

31

--------------------------------------------------------------------------------

Indemnified Party from and against all Claims suffered therefrom,
notwithstanding the fact that the Indemnifying Party may not have been so liable
to the Indemnified Party had it not elected to assume the defense of or to
otherwise control the handling of such third party Claims. If the Indemnifying
Party notifies the Indemnified Party that the Indemnifying Party elects to
defend such third party Claims, but reserves the right to dispute its
indemnification obligation, then the Indemnified Party may elect, at its option,
may retain counsel, as an indemnifiable expense, to defend such third party
Claims and assume the defense or otherwise control the handling of such third
party Claims. In the event that the Indemnifying Party does not assume the
defense or otherwise control the handling of third party Claims for which the
Indemnified Party is entitled to indemnification hereunder, the Indemnified
Party may retain counsel, as an indemnifiable expense, to defend such third
party Claims. Any such expense shall be borne by the Indemnifying Party and the
Indemnified Party shall have final authority with respect to any such matter. In
any event, the Indemnified Party and the Indemnifying Party each may
participate, at its own expense, in the defense of such third party Claim. If
the Indemnifying Party chooses to defend any claim, the Indemnified Party shall
make available to the Indemnifying Party any personnel or any books, records or
other documents within its control that are reasonably necessary or appropriate
for such defense, subject to the receipt of appropriate confidentiality
agreements.

11.3.3 Cooperation. The parties shall cooperate in the defense of any third
party Claims and shall make available all books and records which are relevant
in connection with such third party Claims. The Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to any matter which does not include a provision whereby the plaintiff or
claimant in the matter releases the Indemnified Party from all liability with
respect thereto, without the written consent of the Indemnified Party, which
consent shall not be unreasonably withheld.

12. MISCELLANEOUS.



12.1 Notice. All notices, requests, consents or other communications to be sent
or given under this Agreement shall be in writing and shall be delivered by
hand, overnight courier, certified mail or electronic facsimile, in each case
with written confirmation of receipt. Notice to any party shall be deemed
received on the day of delivery if delivered, with confirmation of receipt, by
electronic facsimile, by courier or by hand during normal business hours, and
the following day if delivered after normal business hours. Delivery of all
notices shall be made to the following persons at the address provided or such
other person or address as a party shall designate by written instrument
provided to the other parties:



[Remainder of Page Intentionally Left Blank]

32

--------------------------------------------------------------------------------

If to Buyer:



John R. Allard, Chair

NEXIQ Technologies, Inc.

1155 Elm Street

Manchester, NH 03101

Facsimile: 603-627-3150

With a copy to:





William V.A. Zorn, Esq.

McLane, Graf, Raulerson & Middleton

Professional Association

P.O. Box 326

Manchester, New Hampshire 03105-0326

overnight delivery address:

900 Elm Street

Manchester, New Hampshire 03101
Facsimile: 603-625-5650

If to Sellers:





James C. Griffin

Diversified Software Industries, Inc.

4702 Chandler Court

Iowa City, IA 52245

Facsimile: 319/545-5315

With a copy to:





Kathleen A. Kleiman

Simmons, Perrine, Albright &

Ellwood, P.L.C.

115 3rd Street S.E., Suite 1200

Cedar Rapids, IA 52401-1266

Facsimile: 319/366-0570



12.2 Entire Agreement. This Agreement constitutes the entire Agreement among the
parties hereto with respect to the subject matter hereto and supersedes all
prior correspondence, conversations and negotiations.

12.3 Interpretation Guidelines. In this Agreement: the use of any gender shall
include all genders; the singular number shall include the plural and the plural
the singular as the context may require; whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms; the words "include," "including," and "such as" shall each be
construed as if followed by the phrases "without being limited to"; the words
"herein," "hereof," "hereunder" and words of similar import shall be construed
to refer to this Agreement as a whole and not to any particular Section hereof
unless expressly so stated; the section headings herein are for convenience of
reference only and shall not affect in any way the interpretation of any of the
provisions hereof.

12.4 No Presumption Against Drafter. Each of the parties hereto has participated
in the negotiation and drafting of this Agreement. In the event that there
arises any ambiguity or question of intent or interpretation with respect to
this Agreement, this Agreement shall be construed as if drafted jointly by all
of the parties hereto and no presumptions or burdens of proof shall arise
favoring any party by virtue of the authorship of any of the provisions of this
Agreement.

12.5 Expenses. Except as otherwise provided herein, each party hereto shall bear
all fees and expenses incurred by such party in connection with, relating to or
arising out of the negotiation, preparation, execution, delivery and performance
of this Agreement and the consummation of the transaction contemplated hereby,
including, without limitation, attorneys', accountants' and other professional
fees and expenses.



33

--------------------------------------------------------------------------------

12.6 Publicity; Confidentiality. Each Seller agrees to submit to the Buyer for
approval prior to its release any advertising, press releases or other publicity
relating to this Agreement and the transactions contemplated thereby, which
approval shall not be unreasonably withheld, subject to SEC disclosure
requirements. This Agreement and all Schedules and Exhibits hereto, and all
information exchanged by the parties in connection with this Agreement will be
maintained by the Sellers as pursuant to the confidentiality provisions of the
Nondisclosure Agreement executed by the Buyer and the Company, attached hereto
and fully incorporated herein as Exhibit 12.6. No press release or other
publicity relating to this Agreement shall be made without the prior written
consent of Buyer and the material participation in the discussions relating to
such press release or publicity by Jim Griffin.

12.7 Assignment. Neither party may assign or otherwise transfer this Agreement
or any of its rights or obligations hereunder to any third party without the
prior without the prior written consent of the other parties, except for (i) an
assignment in connection with the consolidation or reorganization of the Company
with, or merger into, any other corporation, or the sale by the Buyer of all or
substantially all of its assets or the assets of the Company; or (ii) an
assignment by Buyer to an Affiliate or Subsidiary; provided that any such
assignee shall have agreed in writing to assume the obligations of the assignor,
to be bound by the terms of this Agreement, and to provide the other parties
hereto with copies of such assumptions. If a party assigns this Agreement or any
right created hereby without such an exception and without the prior written
consent of the other parties, as the case may be, the assignment shall be null
and void.

12.8 Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original instrument and
all of which together shall constitute a single document. Signatures and other
longhand notations transmitted by electronic facsimile shall be deemed to be
original for purposes of the construction and enforcement of this Agreement.

12.9 Modification. No modification of this Agreement shall be valid unless such
modification is in writing and signed by Buyer and the Seller or Sellers to be
bound by such modification.

12.10 Waiver. No waiver of any provision of this Agreement shall be valid unless
in writing and signed by the person or party against whom charged.

12.11 Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if the invalid or
unenforceable provision was omitted.

12.12 Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Hampshire, without
regard to conflict of laws principles. The parties, to the extent that they can
legally do so, hereby consent to service of process, and to be sued, in the
State of New Hampshire and consent to the jurisdiction of the courts of the
State of New Hampshire and the United States District Court for the District of
New Hampshire, as well as to the jurisdiction of all courts to

34

--------------------------------------------------------------------------------

which an appeal may be taken from such courts, for the purpose of any suit,
action or other proceeding arising out of any of their obligations hereunder or
with respect to the transactions contemplated hereby, and expressly waive any
and all objections they may have to venue in such courts.





[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

35

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands, duly authorized
where applicable, as of the date and year first above written.



WITNESS: SELLERS: Motorola, Inc. _________________________ By:
__________________________________ Its: _________________________
______________________________________ James C. Griffin, Jr.
_________________________ ______________________________________ Robert Hering
_________________________ ______________________________________ Dan Marquardt
_________________________ ______________________________________ Hass Machlab
_________________________ ______________________________________ William J.
Callahan _________________________ ______________________________________ Ronald
E. Stahlberg _________________________ ______________________________________
Gregory A. Dils _________________________ ______________________________________
Mark G. Brown

36

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

SIGNATURE PAGE



________________________ ______________________________________ J. Jay Lash
WITNESS: BUYER: NEXIQ Technologies, Inc. _________________________
By:____________________________________ John R. Allard, Chair COMPANY:
_________________________ _______________________________________ James C.
Griffin, Jr., President and CEO



37



--------------------------------------------------------------------------------

Exhibit 10.25



SIDE AMENDMENT TO STOCK PURCHASE AGREEMENT

THIS SIDE AMENDMENT TO STOCK PURCHASE AGREEMENT (this "Amendment"), dated as of
May 11, 2001, is entered into by and among NEXIQ Technologies, Inc., ("NEXIQ") a
New Hampshire corporation (NEXIQ shall also be referred to as the "Buyer"), and
Motorola, Inc. ("Motorola"), a Delaware corporation with an address of 6501
William Cannon Drive, West Austin, TX 78735; James C. Griffin, Jr. ("Griffin")
who resides at 4702 Chandler Ct., Iowa City, IA 52245, Robert Hering ("Hering")
who resides at 918 Bluffwood Drive, Iowa City, IA 52245; Dan Marquardt
("Marquardt") who resides at 2020 Diamond Ridge Road SE, Cedar Rapids, Iowa
52403; Hass Machlab ("Machlab") who resides at 2680 Glenn Hollow Court,
Coralville, IA 52241; William J. Callahan ("Callahan") who resides at 620
Northwood Street, Iowa City, IA 52245; Ronald E. Stahlberg ("Stahlberg") who
resides at 1616 5th St., #2, Coralville, IA 2241; Gregory A. Dils ("Dils") who
resides at 352 Oriole Court, Tiffin, IA 52340; Mark G. Brown ("Brown") who
resides at 1914 Bristol Drive, Iowa City, Iowa 52245; and J. Jay Lash ("Lash")
who resides at 905 East 4th Street, Vinton, IA 52349 (Motorola, Griffin, Hering,
Marquardt, Machlab, Callahan, Stahlberg, Dils, Brown and Lash are each a
"Seller" and collectively referred to as the "Sellers"), and Diversified
Software Industries, Inc. (the "Company"), an Iowa corporation.

RECITALS:

WHEREAS, the Parties have executed a certain Stock Purchase Agreement (the
"Purchase Agreement") dated as of May 8, 2001;

WHEREAS, the Parties now desire to make certain modifications, amendments and
changes to the Purchase Agreement and to fully incorporate those modifications,
amendments, and changes into the Purchase Agreement;

WHEREAS, the Parties intend to remain fully and legally bound by and to the
terms of the Purchase Agreement as modified hereby;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment and in the Purchase Agreement, the Parties hereto, intending
to be legally bound, agree as follows:

1. This Amendment is not and shall not be deemed a prior correspondence,
conversation or negotiation for the purposes of Section 12.2 of the Purchase
Agreement, but rather it is and shall be deemed to be a written modification
pursuant to Section 12.9 of the Purchase Agreement.

2. The Purchase Agreement is modified, amended and changed as shown below in
Section 3 and this Amendment is hereby incorporated into and made a part of the
Purchase Agreement.

3. The parties agree to the following amendments to the Purchase Agreement:

--------------------------------------------------------------------------------

3.1 Introductory Paragraph. The first line of the introductory paragraph of the
Purchase Agreement shall be amended by deleting the reference to "8th" in the
first line thereto and inserting "11th" in lieu thereof.

3.2 Section 1.10 of the Purchase Agreement. Section 1.10 of the Purchase
Agreement is hereby amended by deleting the definition of "Knowledge" and
inserting in lieu thereof the following definition:

"1.10 Knowledge." The phrase "to the Buyer's knowledge" and phrases with similar
language or effect shall mean the actual knowledge of a member of the Board of
Directors of the Buyer or an executive officer of the Buyer. The phrases "to
Seller's knowledge," "known by the Sellers" and phrases with similar language or
effect shall mean the actual knowledge of any of the Sellers other than Motorola
and with respect to Motorola shall mean the actual knowledge of any of the Board
of Directors of the Company who are also employees of Motorola. The phrases "to
Company's knowledge," "known by the Company" and phrases with similar language
or effect shall mean the actual knowledge of a member of the Company's Board of
Directors or an executive officer of the Company."

3.3 Section 2.3 of the Purchase Agreement. Section 2.3 of the Purchase Agreement
is hereby amended by deleting such subsection in its entirety and inserting in
lieu thereof the following:

"2.3 The Closing. The closing of the sale and purchase of the Shares under this
Agreement (the "Closing") shall take place at 10:00 a.m. Eastern Time on May 11,
2001 via teleconference and facsimile machine (with counterparts of original
executed documents sent via overnight mail), or at such other time, date or
place as may be mutually agreeable to the Sellers and the Buyer (the "Closing
Date"). Immediately following the Closing, via overnight mail, the Sellers shall
deliver to the Buyer the share certificates of the Company representing the
Shares, duly executed for transfer to the Buyer (or accompanied by duly executed
stock transfer powers). No longer than ten (10) business days after the Closing,
but using its best efforts, the Buyer (or its agent for the transfer and
issuance of stock) shall deliver to the Sellers as soon as practicable after the
Closing NEXIQ share certificates for the number of NEXIQ Shares representing in
total the Purchase Price. If, at the Closing, any of the conditions specified in
Section 8 shall not have been fulfilled, the Buyer shall, at its election, be
relieved of all of its obligations under this Agreement and will thereby waive
all other rights it may have by reason of such failure or such non-fulfillment.
If, at the Closing, any of the conditions specified in Section 9 shall not have
been fulfilled, the Sellers shall, at their election, be relieved of all
obligations under this Agreement, and will thereby waive all other rights they
may have by reason of such failure or such non-fulfillment."

2

--------------------------------------------------------------------------------

3.4 Section 3.2.1 of the Purchase Agreement. Section 3.2.1 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.2.1 At any time after twelve (12) months from the date of this Agreement, one
or more Sellers holding at least fifty percent (50%) of the Registrable
Securities may request the Buyer to register under the Securities Act all or any
portion of the Registrable Securities held by such requesting Sellers in the
manner specified in such request, and upon receipt of such request the Buyer
shall promptly deliver notice of such request to all Sellers holding Registrable
Securities who shall then have thirty (30) days to notify the Buyer in writing
of their desire to be included in such registration. The Buyer will use its best
efforts to expeditiously effect the registration of all Registrable Securities
whose Sellers request participation in such registration under the Securities
Act, but only to the extent provided for in the following provisions of this
Agreement; provided, however, that the Buyer shall not be required to effect
registration pursuant to a request under this Section 3.2 more than one (1) time
for the Sellers of the Registrable Securities as a group, and may register the
Registrable Securities on Form S-3 under the Securities Act, if available;
provided further, however, that a demand for registration pursuant to
Section 3.2 shall not count as a registration permitted pursuant to Section 3.2
if either (a) the registration statement filed with respect to such registration
is not declared effective by the SEC, or (b) the Sellers requesting registration
of Registrable Securities pursuant to Section 3.2 do not register and sell at
least 80% of the Registrable Securities they have requested be registered in
such registration due to the Company's failure to keep the registration
statement effective and to ensure that the prospectus included therein continues
to satisfy the requirements of Section 10 of the Securities Act for the period
provided in Section 3.4.1. Notwithstanding anything to the contrary contained
herein, the right to demand registration under this Section 3.2 shall terminate
after the effective date of a registration statement filed by the Buyer covering
a firm commitment for an underwritten public offering in which the Sellers shall
have been entitled to join and in which there shall have been effectively
registered all Registrable Securities as to which registration shall have been
requested."

3.5 Section 3.2.2 of the Purchase Agreement. Section 3.2.2 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.2.2 Whenever a requested registration pursuant to Section 3.2.1 above is for
an underwritten public offering, only Registrable Securities which are to be
included in the underwriting may be included in the registration, and, if the
managing underwriter of such public offering determines in good faith that the
number of Registrable Securities so included which are to be sold by the Sellers
of the Registrable Securities should be limited due to market conditions and/or
the necessity of including in such underwriting or registration securities to be
sold for the account of the Buyer, then the Buyer may reduce the number of
securities to be included in such offering to a number deemed satisfactory by
the managing underwriter, provided that the securities to be excluded shall be
determined in the following order: first;

3

--------------------------------------------------------------------------------

securities held by persons participating in such offering not having
contractual, incidental or "piggyback" registration rights; and second,
securities held by any person having contractual, incidental or "piggyback"
registration rights subordinated and junior to the rights of the sellers of
Registrable Securities; and third, securities held by any Seller participating
in such registration pursuant to the exercise of demand registration rights
pursuant to Section 3.2.1 above, as determined on a pro rata basis.
Notwithstanding the foregoing, in the event that the underwriter or underwriters
cut back the number of Registrable Securities required to be included by the
Sellers in such demand registration by more than fifty percent (50%), then such
registration will not be deemed to be a demand registration for purposes of this
Section 3.2. Whenever a requested registration pursuant to Section 3.2.1 above
is for an underwritten public offering, the Sellers of at least a majority of
the Registrable Securities as to which registration has been requested may
designate the managing underwriter(s) of such offering."

3.6 Section 3.2.3 of the Purchase Agreement. Section 3.2.3 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.2.3 If at the time of any request to register Registrable Securities pursuant
to Section 3.2.1 above the Buyer is preparing or within thirty (30) days
thereafter commences to prepare a registration statement for a public offering
(other than a registration effected solely to implement an employee benefit
plan, a reorganization or merger or acquisition, or a transaction to which Rule
145 of the Commission is applicable) which in fact is filed and becomes
effective within ninety (90) days after the request, or is engaged in any
activity which, in the good faith determination of the Buyer's board of
directors, would be adversely affected by the requested registration to the
material detriment of the Buyer, then the Buyer may at its option direct that
such request be delayed for a period during which such filing would be
materially detrimental, provided that the Buyer may not delay the filing for a
period in excess of four (4) months from the effective date of such offering or
the date of commencement of such other activity, as the case may be, such right
to delay a request to be exercised by the Buyer not more than once in any twelve
(12) month period. Nothing in this Section 3.2.3 shall preclude a seller of
Registrable Securities from enjoying registration rights which it might
otherwise possess under Section 3.3 hereof."

3.7 Section 3.3 of the Purchase Agreement. Section 3.3 of the Purchase Agreement
is hereby amended by deleting such subsection in its entirety and inserting in
lieu thereof the following:

"3.3 Piggyback Registrations. If the Buyer at any time proposes to register any
of its securities under the Securities Act (including pursuant to a demand of
any stockholder of the Buyer exercising registration rights) for sale to the
public



4

--------------------------------------------------------------------------------

(except with respect to registration statements on Form S-4 or S-8 or another
form not available for registering the Registrable Securities for sale to the
public), each such time it will give at least 20 days' advance written notice to
all Sellers. Upon the written request of any of such Sellers of the Registrable
Securities given within twenty (20) days after receipt by such Sellers of such
notice, the Buyer will, subject to the limits contained in this Section 3.3, use
its best efforts to cause all such Registrable Securities of said requesting
Sellers to be registered under the Securities Act and qualified for sale under
any state blue sky law, all to the extent requisite to permit such sale or other
disposition by such Seller; provided, however, that if the Buyer is advised in
writing in good faith by any managing underwriter of the Buyer's securities
being offered in a public offering pursuant to such registration statement that
the amount to be sold by sellers other than the Buyer (collectively, "Selling
Stockholders") is greater than the amount which can be marketed without
materially and adversely affecting such offering, the Buyer may reduce the
amount offered for the accounts of Selling Stockholders (including sellers of
shares of Registrable Securities) pursuant to a contractual, incidental "piggy
back" right to include such securities in a registration statement to a number
deemed satisfactory by such managing underwriter; provided further, that no
reduction shall be made in the amount of Registrable Securities offered for the
accounts of the Sellers unless such reduction is imposed pro rata with respect
to (i) all securities whose sellers have a contractual, incidental "piggy back"
right to include such securities in the registration statement as to which
inclusion has been requested pursuant to such right and (ii) any executive
officer of the Buyer; and provided further, that there is first excluded from
such registration statement all shares of Common Stock sought to be included
therein by (x) any seller thereof, other than any executive officer of the
Buyer, not having any such contractual, incidental or "piggyback" registration
rights and (y) any seller thereof having contractual, incidental registration
rights subordinated and junior to the rights of the Sellers."

3.8 Section 3.4.1 of the Purchase Agreement. Section 3.4.1 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.4.1 prepare and file with the SEC a registration statement with respect to
such securities and use its best efforts to cause such registration statement to
become effective within 90 days of filing and remain effective and, if the
Commission issues a stop order suspending the effectiveness of the registration
statement, use its best efforts to cause such stop order to be withdrawn
promptly; provided, however, that notwithstanding any other provision of this
Agreement, the Buyer shall not in any event be required to use its best efforts
to maintain the effectiveness of any such registration statement for a period in
excess of six (6) months;"

3.9 Section 3.4.2 of the Purchase Agreement. Section 3.4.2 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

5

--------------------------------------------------------------------------------

"3.4.2 prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such registration statement whenever
the Seller or Sellers of such securities shall desire to sell or otherwise
dispose of the same in accordance with the intended methods of disposition set
forth in the Registration Statement;"

3.10 Section 3.4.3 of the Purchase Agreement. Section 3.4.3 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.4.3 (a) furnish to each Seller such number of copies of such Registration
Statement, amendments or supplements thereto, and the prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as such Seller may reasonably request in order to
facilitate the public sale or other disposition of the securities owned by such
Seller;

(b ) provide a transfer agent and registrar for all Registrable Securities sold
under the registration not later than the effective date of the registration
statement;"

3.11 Section 3.4.5 of the Purchase Agreement. Section 3.4.5 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.4.5 promptly notify each Seller of the happening of any event which makes any
statement made in any registration statement, supplement or amendment or related
prospectus untrue or which requires the making of any changes in such
registration statement or prospectus so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and the Buyer shall
promptly prepare and file with the Commission and furnish a supplement or
amendment to such prospectus so that, as thereafter deliverable to the
purchasers of Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;"

3.12 Section 3.4.6 of the Purchase Agreement. Section 3.4.6 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:



6

--------------------------------------------------------------------------------

"3.4.6 before filing the registration statement or prospectus or amendments or
supplements thereto, furnish to one counsel selected by the Sellers copies of
all such documents proposed to be filed which shall be subject to the reasonable
approval of such counsel;"

3.13 Section 3.4.8 of the Purchase Agreement. Section 3.4.8 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.4.8 use its best efforts to list the Registrable Securities covered by such
registration statement with any securities exchange or to be qualified and
eligible for trading in any automated quotation system, if any on which the
Common Stock of the Buyer is then listed;"

3.14 Section 3.4.10 of the Purchase Agreement. Section 3.4.10 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.4.10 enter into such agreements and take such other actions as Sellers of
such Registrable Securities holding more than 50% of the shares so to be sold or
underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities."

3.15 Section 3.5 of the Purchase Agreement. Section 3.5 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.5 Expenses. All expenses incurred in effecting the registrations provided for
in Sections 3.1 and 3.2, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the Buyer
and fees for all of the Sellers, underwriting expenses (other than expenses,
fees, commissions, discounts and transfer taxes relating to the Registrable
Securities), expenses of any audits incident to or required by any such
registration and expenses of complying with the securities or blue sky laws of
any jurisdictions pursuant to Section 3.4.8 hereof (all of such expenses
referred to as "Registration Expenses"), shall be paid by the Buyer; provided,
that if an offering pursuant to any registration commenced pursuant to
Section 3.2 above is abandoned by the Sellers more frequently than one (1) time
in any twelve (12) month period (other than by reason of adverse information
pertaining to the Buyer's business affairs or financial position unknown to the
Sellers prior to the commencement of such registration proceedings, or by reason
of the underwriters cutting back the number of Registrable Securities by more
than fifty percent (50%) in a demand registration as provided in Section 3.2.2,
in which event the Buyer shall bear all Registration Expenses), such Sellers
shall bear pro rata any costs incurred by the Buyer in conjunction with such
registration. In either event, the number of registrations to which the Sellers
are entitled pursuant to Section 3.2 shall not be reduced thereby."



7

--------------------------------------------------------------------------------

3.16 Section 3.7.1 of the Purchase Agreement. Section 3.7.1 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.7.1 The Buyer shall indemnify and hold harmless each of the Sellers, each
underwriter (as defined in the Securities Act), and each other person who
participates in the offering of such securities and each other person, if any,
who controls (within the meaning of the Securities Act) such Seller, underwriter
or participating person (individually and collectively the "Buyer Indemnified
Person") against any losses, claims, damages or liabilities (collectively the
"liability"), joint or several, to which such Buyer-Indemnified Person may
become subject under the Securities Act or any other statute or at common law,
insofar as such liability (or action in respect thereof) arises out of or is
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained, on the effective date thereof, in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto, or (ii) any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Buyer shall reimburse each such
Buyer-Indemnified Person in connection with investigating or defending any such
liability; provided, however, that the Buyer shall not be liable to any
Buyer-Indemnified Person in any such case to the extent that any such liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, preliminary
or final prospectus, or amendment or supplement thereto in reliance upon and in
conformity with information furnished in writing to the Buyer by such
Buyer-Indemnified Person specifically for use therein; and provided further,
that the Buyer shall not be required to indemnify any person against any
liability which arises out of the failure of any person to deliver a prospectus
as required by the Securities Act regardless of any investigation made by or on
behalf of such Buyer-Indemnified Person and shall survive transfer of such
securities by such Seller."

3.17 Section 3.7.2 of the Purchase Agreement. Section 3.7.2 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.7.2 Each Seller shall, by acceptance thereof, indemnify and hold harmless
each other holder of any Registrable Securities, the Buyer, its directors and
officers, each underwriter and each other person, if any, who controls the Buyer
or such underwriter (individually and collectively the "Seller-Indemnified
Person"), against any liability, joint or several, to which any such
Seller-Indemnified Person may become subject under the Securities Act or any
other statute or at common law, insofar as such liability (or actions in respect
thereof) arises out of or is based upon (i) any untrue statement or alleged
untrue statement of any material fact contained, on the effective date thereof,
in any registration statement under which securities were registered under the
Securities Act at the request of such Seller, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereto, or
(ii) any omission or alleged omission to state



8

--------------------------------------------------------------------------------

therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the case of (i) and (ii) to the extent,
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in such registration statement,
preliminary or final prospectus, amendment or supplement thereto in reliance
upon and in conformity with information furnished in writing to the Buyer by
such indemnifying Seller specifically for use therein. Such Seller shall
reimburse any Seller-Indemnified Person for any legal fees incurred in
investigating or defending any such liability; provided, however, that such
Seller's obligations hereunder shall be limited to an amount equal to the net
proceeds to such Seller of Registrable Securities sold in any such registration;
and provided further, that no Seller shall be required to indemnify any person
against any liability arising from any untrue or misleading statement or
omission contained in any preliminary prospectus if such deficiency is corrected
in the final prospectus or for any liability which arises out of the failure of
any person to deliver a prospectus as required by the Securities Act."

3.18 Section 3.8.1 of the Purchase Agreement. Section 3.8.1 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"3.8.1 Make in a timely manner and keep public information available, as those
terms are understood and defined in SEC Rule 144 or any similar or analogous
rule promulgated under the Securities Act;"

3.19 Section 4.17 of the Purchase Agreement. Section 4.17 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"4.17 Financial Statements and Records. The Company has delivered to the Buyer
the Company's financial statements, including the notes thereto, for the years
ending June 30, 1999 and June 30, 2000 (the "Company's Balance Sheet Date")
audited by McGladrey & Pullen, LLP, copies of which are attached hereto as
Exhibit 4.17 (collectively, the "Company's Financial Statements"). The Company's
Financial Statements fairly present the financial position of the Company as of
the dates thereof and the results of operations for the periods covered thereby,
and have been prepared in accordance with GAAP. The books and records of the
Company fully and fairly reflect all of its transactions, properties, assets and
liabilities in all material respects, except (i) liabilities that arise in the
ordinary course of business after the applicable date of the Company Financial
Statements, (ii) liabilities disclosed in Schedule 4.17; and/or (iii)
liabilities arising in the ordinary course of business that are not required
under GAAP to be reflected on the Company's Financial Statements. The Company's
Financial Statements reflect all adjustments deemed necessary by the Company's
auditors for a fair

9

--------------------------------------------------------------------------------

presentation of the financial information contained therein. The Company has
delivered to the Buyer an internally prepared, unaudited and unreviewed balance
sheet as of March 31, 2001, ("Closing Date Balance Sheet") attached hereto as
Schedule 4.17 of the Disclosure Schedules. To the best of the Company's and the
Sellers' knowledge, the Closing Date Balance Sheet fully and fairly reflect all
of the Company's transactions, properties, assets and liabilities in all
material respects, except (i) liabilities that arise in the ordinary course of
business after the applicable date of the Closing Date Balance Sheet, or (ii)
liabilities disclosed in Schedule 4.17."

3.20 Section 4.22.1 of the Purchase Agreement. Section 4.22.1 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"4.22.1 Schedule 4.22 of the Disclosure Schedules sets forth each employee
benefit plan which the Company currently sponsors or to which the Company
contributes as well as each employee benefit plan which the Company, or any
predecessor company, sponsored or to which the Company contributed since January
1, 1995. The Company and each of the Sellers other than Motorola are not, and
have has not been since January 1, 1995, an Affiliate of any other Person other
than the Company. Schedule 4.22 of the Disclosure Schedules also sets forth any
obligation of the Company with respect to severance or separation benefits to
any employee."

3.21 Section 4.32 of the Purchase Agreement. Section 4.32 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"4.32 Relationships with Related Persons. Except as disclosed in Schedule 4.32
of the Disclosure Schedules, neither any Seller or Affiliate of any Seller
(other than with respect to Motorola), nor the Company has, or since July 1,
1998 has, had any interest in any property (whether real, personal, or mixed and
whether tangible or intangible), used in or pertaining to the Company's
business. Except as disclosed in Schedule 4.32 of the Disclosure Schedules,
neither any Seller or Affiliate of any Seller (other than with respect to
Motorola), nor the Company owns, or since July 1, 1998 has owned, (of record or
as beneficial owner) an equity interest, or any other equity or financial or
profit interest in, a Person that has (i) had business dealings or a material
financial interest in any transaction with the Company, or (ii) engaged in
competition with the Company with respect to any line of the products or
services of the Company (a "Competing Business") in any market presently served
by the Company. Except as disclosed in Schedule 4.32 of the Disclosure
Schedules, neither any Seller nor, an Affiliate of any Seller (other than with
respect to Motorola) is a party to any contract with, or has any claim or right
against, the Company."

3.22 Section 4.34 of the Purchase Agreement. Section 4.34 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

10

--------------------------------------------------------------------------------

"4.34 Financial Projections; Business Plan. The financial projections heretofore
supplied to Buyer, including, without limitation, the Company's Business Plan
dated February 1, 2001, were prepared by the Company and the Sellers (other than
Motorola) in good faith on the basis of assumptions which were reasonable when
made and such financial projections are not intended to be projections or
assurances of future performance to be relied upon."

3.23 Section 5.4 of the Purchase Agreement. The first paragraph of Section 5.4
of the Purchase Agreement is hereby amended by deleting such paragraph in its
entirety and inserting in lieu thereof the following:

"5.4 Legal, Valid and Binding Obligations; Authorized. This Agreement and any
other documents executed by or on behalf of the Buyer in connection with the
transactions contemplated hereby or thereby each constitutes the legal, valid
and binding obligation of the Buyer or its Subsidiary, enforceable in accordance
with the respective terms hereof and thereof, except as the same may be limited
by bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors' rights generally and by equitable
principles. The execution, delivery and performance of this Agreement and the
other documents contemplated hereby by the Buyer, and the 1,000,000 nonstatutory
stock options that will be granted to Griffin, Callahan, Lash, Dils, Brown,
Stahlberg and Machlab, and the "replacement" nonstatutory stock options that
will be granted to the Company's existing option holders upon the termination of
Company's existing options pursuant to the Buyer's 2001 Nonstatutory Stock
Incentive Plan (collectively, the "New Options") each granted in connection with
and as a condition of each recipient executing a new or amended employment
agreement with the Company:"

3.24 Section 5.5 of the Purchase Agreement. Section 5.5 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"5.5 No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement nor the grant of
the New Options conflicts or will conflict with or results or will result in a
breach of the terms, conditions or provisions of, or constitute, or will on the
Closing Date constitute, a default under, the Articles of Incorporation or the
By-Laws of the Buyer or its Subsidiary or, except as set forth on Schedule 5.5
of the Disclosure Schedules, a material breach or violation of or default under
or grounds for termination of, or an event which with the lapse of time or
notice and the lapse of time could cause a default under or breach or violation
of, or grounds for termination of, any note, indenture, mortgage, license, title
retention agreement or any other agreement or instrument to which the Buyer, is
a party or by which the Buyer or any of its assets is bound, or would result in
the creation of any lien, charge or other security interest or encumbrance upon
any property or asset or right of the Buyer, or violate, require consent or
filings under any existing law, order, rule regulation, writ, injunction or
decree of any union or any government,

11

--------------------------------------------------------------------------------

governmental department, commission, board, bureau, agency, body or court,
domestic or foreign, having jurisdiction over the Buyer or any of its
properties. Except as set forth on Schedule 5.5 of the Disclosure Schedules, no
third party consent, or governmental authorization, approval, order, license,
permit, franchise or, and no registration, declaration or filing with any
governmental authority is required, in connection with the execution, delivery
and performance of this Agreement or the grant of the New Options by the Buyer."

3.25 Section 7 of the Purchase Agreement. Section 7 of the Purchase Agreement is
hereby amended by deleting such subsection in its entirety and inserting in lieu
thereof the following:

"Notwithstanding anything to the contrary in this Agreement, the maximum
liability of the Sellers and of the Buyer under this Agreement or for Claims
asserted by Buyer or the Sellers for any other circumstances or legal theory,
including, but not limited to, Claims for (i) any inaccuracy in or breach of any
representation or warranty made by the Sellers to the Buyer, or Buyer to the
Sellers herein or (ii) the breach by Sellers or Buyer of, or failure of Sellers
or Buyer to comply with, any of the covenants or obligations under this
Agreement to be performed by the Sellers or Buyer, as the case may be, shall be
limited in the aggregate to Five Hundred Thousand Dollars ($500,000) in the case
of the Buyer, and in the case of the Sellers, each Seller's Allocable Portion
(the Seller's "Allocable Portion shall be determined by the percentage ownership
of the Shares each Seller owned prior to the Closing as described in Exhibit A)
of $500,000, except, however, that the liability of each Seller resulting from
Fraud or a breach of such Seller's representations and warranties made with
respect to title in Section 4.3 shall be several and not joint and shall be
limited to the Allocable Portion of the Purchase Price received by such Seller;
provided, however, that in no event shall Sellers be liable to Buyer for
individual Claims of less than Ten Thousand Dollars ($10,000); and provided
further that in no event shall Sellers be liable to Buyer in any respect or in
any amount until the value of all Claims equals or exceeds Thirty Thousand
Dollars ($30,000), in which event Sellers (subject to the minimum Claim
requirement above) shall be liable for the entire amount of such Claims up to
the maximum amount referred to in this Section 7."

3.26 Section 10.4 of the Purchase Agreement. Section 10.4 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"10.4 Tax Matters Cooperation. The Sellers shall reasonably cooperate with the
Company in connection with its filing of tax returns required to be filed by the
Company in any jurisdiction and with any audit, litigation or other proceeding
with respect to Taxes related to the operation of the Company prior to Closing.
The Buyer shall reasonably cooperate with the Sellers in connection with any
audit, litigation or other proceeding with respect to Taxes related to the
operation of the Company prior to Closing. Such cooperation shall include the
retention and (upon the other party's reasonable request) the

12

--------------------------------------------------------------------------------

provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Sellers agree to provide Buyer with any tax
returns required to be filed for periods prior to the Closing Date within a
reasonable time prior to filing."

3.27 Section 12.1 of the Purchase Agreement. Section 12.1 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following:

"12.1 Notice. All notices, requests, consents or other communications to be sent
or given under this Agreement shall be in writing and shall be delivered by
hand, overnight courier, certified mail or electronic facsimile, in each case
with written confirmation of receipt. Notice to any party shall be deemed
received on the day of delivery if delivered, with confirmation of receipt, by
electronic facsimile, by courier or by hand during normal business hours, and
the following day if delivered after normal business hours. Delivery of all
notices shall be made to the following persons at the address provided or such
other person or address as a party shall designate by written instrument
provided to the other parties:

If to Buyer:

John R. Allard, Chair

NEXIQ Technologies, Inc.

1155 Elm Street

Manchester, NH 03101

Facsimile: 603-627-3150

With a copy to:



William V.A. Zorn, Esq.

McLane, Graf, Raulerson & Middleton

Professional Association

P.O. Box 326

Manchester, NH 03105-0326

overnight delivery address:

900 Elm Street

Manchester, NH 03101

Facsimile: 603-625-5650

If to Sellers (other than Motorola):



James C. Griffin

Diversified Software Industries, Inc.

4702 Chandler Court

Iowa City, IA 52245

Facsimile: 319-545-5315

With a copy to:



Kathleen A. Kleiman

Simmons, Perrine, Albright &

Ellwood, P.L.C.

115 3rd Street S.E., Suite 1200

Cedar Rapids, IA 52401-1266

Facsimile: 319-366-0570

To Motorola:



Motorola, Inc.

1303 E. Algonquin Road

Schaumburg, IL 60196

Attention: General Counsel

Facsimile: 847-576-3628

With a copy to:



Winston & Strawn

35 West Wacker Drive

Chicago, IL 60601

Attention: Oscar A. David

Facsimile: 312-558-5700"





13

--------------------------------------------------------------------------------

3.28 Section 12.6 of the Purchase Agreement. Section 12.6 of the Purchase
Agreement is hereby amended by deleting such subsection in its entirety and
inserting in lieu thereof the following

"12.6 Publicity; Confidentiality. Each Seller agrees to submit to the Buyer for
approval prior to its release any advertising, press releases or other publicity
relating to this Agreement and the transactions contemplated thereby, which
approval shall not be unreasonably withheld, subject to SEC disclosure
requirements. This Agreement and all Schedules and Exhibits hereto, and all
information exchanged by the parties in connection with this Agreement will be
maintained by such Seller with respect to all such information received by such
Seller from Buyer pursuant to the confidentiality provisions of the
Nondisclosure Agreement executed by the Buyer and the Company, attached hereto
and fully incorporated herein as Exhibit 12.6. No press release or other
publicity relating to this Agreement shall be made without the prior written
consent of Buyer and the material participation in the discussions relating to
such press release or publicity by Jim Griffin and Motorola if Motorola will be
mentioned in such press release or other publicity"



4. All terms and provisions of the Purchase Agreement not modified, amended or
changed by this Amendment shall remain in full force and effect.

[Signature Page Follows]



14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands, duly authorized
where applicable, as of the date and year first above written.



WITNESS: SELLERS: Motorola: ________________________ By:
_________________________ Its: _______________________
_____________________________ James C. Griffin, Jr. ________________________
_____________________________ Robert Hering ________________________
_____________________________ Dan Marquardt ________________________
_____________________________ Hass Machlab ________________________
_____________________________ William J. Callahan ________________________
_____________________________ Ronald E. Stahlberg ________________________
_____________________________ Gregory A. Dils ________________________
_____________________________ Mark G. Brown

15



--------------------------------------------------------------------------------

________________________ _____________________________ J. Jay Lash WITNESS:
BUYER: NEXIQ Technologies, Inc. ________________________
_____________________________ By: John R. Allard, Chair COMPANY:
________________________ _____________________________ James C. Griffin, Jr.,
President and CEO

16



--------------------------------------------------------------------------------

